Exhibit 10.1

Executed Version

 

 

 

$1,400,000,000

CREDIT AGREEMENT

dated as of

March 3, 2016

among

SERVICE CORPORATION INTERNATIONAL,

as Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

SUNTRUST BANK,

as Co-Syndication Agents

and

BBVA COMPASS,

THE BANK OF NOVA SCOTIA,

FIFTH THIRD BANK,

U.S. BANK NATIONAL ASSOCIATION

and

REGIONS BANK,

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

Section 1.01

  

Defined Terms

     1   

Section 1.02

  

Classification of Loans and Borrowings

     24   

Section 1.03

  

Terms Generally

     24   

Section 1.04

  

Accounting Terms; GAAP

     25    ARTICLE II THE CREDITS      25   

Section 2.01

  

Commitments

     25   

Section 2.02

  

Loans and Borrowings

     26   

Section 2.03

  

Requests for Borrowings

     26   

Section 2.04

  

Reserved

     27   

Section 2.05

  

Letters of Credit

     27   

Section 2.06

  

Funding of Borrowings

     32   

Section 2.07

  

Interest Elections

     33   

Section 2.08

  

Termination and Reduction of Commitments

     34   

Section 2.09

  

Repayment of Loans; Evidence of Debt

     35   

Section 2.10

  

Optional Prepayment of Loans

     36   

Section 2.11

  

Mandatory Prepayment of Term Loans

     37   

Section 2.12

  

Fees

     37   

Section 2.13

  

Interest

     39   

Section 2.14

  

Alternate Rate of Interest

     39   

Section 2.15

  

Increased Costs

     40   

Section 2.16

  

Break Funding Payments

     41   

Section 2.17

  

Taxes

     42   

Section 2.18

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     45   

Section 2.19

  

Mitigation Obligations; Replacement of Lenders

     47   

Section 2.20

  

Incremental Term Loans

     48   

Section 2.21

  

Cash Collateral

     49   

Section 2.22

  

Defaulting Lenders

     50    ARTICLE III REPRESENTATIONS AND WARRANTIES      52   

Section 3.01

  

Organization; Powers

     52   

Section 3.02

  

Authorization; Enforceability

     52   

Section 3.03

  

Governmental Approvals; No Conflicts

     53   

Section 3.04

  

Financial Condition; No Material Adverse Change

     53   

Section 3.05

  

Properties

     53   

Section 3.06

  

Litigation and Environmental Matters

     53   

Section 3.07

  

Compliance with Laws and Agreements

     54   

Section 3.08

  

Investment Company Status

     54   

Section 3.09

  

Taxes

     54   

Section 3.10

  

ERISA

     54   

Section 3.11

  

Disclosure

     54   

 

-i-



--------------------------------------------------------------------------------

Section 3.12

  

Subsidiaries

     55   

Section 3.13

  

Margin Stock

     55   

Section 3.14

  

Use of Proceeds

     55   

Section 3.15

  

Solvency

     55   

Section 3.16

  

Sanctions and Anti-Corruption Laws

     55   

Section 3.17

  

EEA Financial Institutions

     56    ARTICLE IV CONDITIONS      56   

Section 4.01

  

Effective Date

     56   

Section 4.02

  

Each Credit Event

     57    ARTICLE V AFFIRMATIVE COVENANTS      58   

Section 5.01

  

Financial Statements; Ratings Change and Other Information

     58   

Section 5.02

  

Notices of Material Events

     59   

Section 5.03

  

Existence; Conduct of Business

     59   

Section 5.04

  

Payment of Obligations

     59   

Section 5.05

  

Maintenance of Properties

     60   

Section 5.06

  

Books and Records; Inspection Rights

     60   

Section 5.07

  

Compliance with Laws

     60   

Section 5.08

  

Use of Proceeds and Letters of Credit

     60   

Section 5.09

  

Insurance

     60   

Section 5.10

  

Required Guarantors

     60   

Section 5.11

  

Sanctions and Anti- Corruption Laws

     61    ARTICLE VI NEGATIVE COVENANTS      61   

Section 6.01

  

Indebtedness Covenant

     61   

Section 6.02

  

Reserved

     63   

Section 6.03

  

Lien Covenant

     64   

Section 6.04

  

Sale and Leaseback Transactions

     65   

Section 6.05

  

Limitation on Fundamental Changes

     65   

Section 6.06

  

Restrictions on Investments, Loans, Advances, Guarantees and Acquisitions

     66   

Section 6.07

  

Limitation on Asset Sales

     67   

Section 6.08

  

Swap Agreements

     68   

Section 6.09

  

Limitation on Restricted Payments

     68   

Section 6.10

  

Restrictions on Transactions with Affiliates

     69   

Section 6.11

  

Restrictions on Restrictive Agreements

     69   

Section 6.12

  

Financial Covenants

     70    ARTICLE VII EVENTS OF DEFAULT      71    ARTICLE VIII THE
ADMINISTRATIVE AGENT      74    ARTICLE IX MISCELLANEOUS      76   

Section 9.01

  

Notices

     76   

Section 9.02

  

Waivers; Amendments; Release of Guarantors

     77   

Section 9.03

  

Expenses; Indemnity; Damage Waiver

     78   

 

-ii-



--------------------------------------------------------------------------------

Section 9.04

  

Successors and Assigns

     79   

Section 9.05

  

Survival

     83   

Section 9.06

  

Counterparts; Integration; Effectiveness

     83   

Section 9.07

  

Severability

     84   

Section 9.08

  

Right of Setoff

     84   

Section 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     84   

Section 9.10

  

WAIVER OF JURY TRIAL

     85   

Section 9.11

  

Headings

     85   

Section 9.12

  

Confidentiality

     85   

Section 9.13

  

Interest Rate Limitation

     86   

Section 9.14

  

USA Patriot Act

     87   

Section 9.15

  

Joinder of Borrower to Guarantee Agreement

     87   

Section 9.16

  

No Advisory or Fiduciary Responsibility

     87   

Section 9.17

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     87   

Section 9.18

  

FINAL AGREEMENT OF THE PARTIES

     88   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit 1.01A    Form of Borrowing Request Exhibit 1.01B    Form of Guarantee
Agreement Exhibit 1.01C-1    Form of Revolving Note Exhibit 1.01C-2    Form of
Term Note Exhibit 2.17A    U.S. Tax Compliance Certificate (For Foreign Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes) Exhibit 2.17B   
U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit 2.17C    U.S. Tax
Compliance Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit 2.17A    U.S. Tax Compliance Certificate
(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit 5.01    Form of Compliance Certificate Exhibit 9.04    Form of
Assignment and Assumption

SCHEDULES:

 

Schedule 2.01    Commitments and Letter of Credit Commitments Schedule 2.05(k)
   Existing Letters of Credit Schedule 3.06    Disclosed Matters Schedule 3.12
   List of Subsidiaries Schedule 6.01(b)    Existing Indebtedness Schedule
6.03(b)    Existing Liens Schedule 6.06(b)    Existing Investments Schedule 6.11
   Restrictive Agreements

 

-iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 3, 2016, is entered
into among Service Corporation International, a Texas corporation, the Lenders
party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., Wells Fargo Bank, National Association and SunTrust Bank, as
Co-Syndication Agents and BBVA Compass, The Bank of Nova Scotia, Fifth Third
Bank, U.S. Bank National Association and Regions Bank, as Co-Documentation
Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, for any day, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBO Rate” means an interest rate per annum equal to the sum
of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted One Month LIBO
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, Federal Funds Effective Rate or Adjusted One Month LIBO Rate,
respectively.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or the Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the Applicable Margin per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio:

 

CATEGORY

  

LEVERAGE RATIO:

   ABR
SPREAD     EURODOLLAR
SPREAD     COMMITMENT
FEE RATE  

I

   ³ 4.00 TO 1.00      1.00 %      2.00 %      0.35 % 

II

   ³ 3.50 TO 1.00 BUT < 4.00 TO 1.00      0.75 %      1.75 %      0.30 % 

III

   ³ 3.00 TO 1.00 BUT < 3.50 TO 1.00      0.50 %      1.50 %      0.25 % 

IV

   ³ 2.50 TO 1.00 BUT < 3.00 TO 1.00      0.25 %      1.25 %      0.20 % 

V

   < 2.50 TO 1.00      0.00 %      1.00 %      0.15 % 

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements and corresponding compliance certificate
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Leverage Ratio shall
be deemed to be in Category I at any time (a) that an Event of Default has
occurred and is continuing or (b) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements and corresponding compliance certificate
required to be delivered by it pursuant to Section 5.01(a) or Section 5.01(b),
as applicable, and Section 5.01(c), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements and
certificate are delivered; provided further that the Leverage Ratio shall be
deemed to be in Category II for the period from the Effective Date through the
date that the consolidated financial statements and corresponding compliance
certificate are delivered for the fiscal quarter ending March 31, 2016. In the
event that any financial statement or certificate delivered pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, or Section 5.01(c) is shown
to be inaccurate when delivered (regardless of whether the Commitments are in
effect when such inaccuracy is discovered) and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any such
period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, and only in such case, then the Borrower shall immediately
(i) deliver to the Administrative Agent corrected financial statements for such
Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected financial statements and (iii) immediately pay
to the Administrative Agent the accrued additional interest owning as a result
of such increased Applicable Margin for such Applicable Period. This provision
is in

 

-2-



--------------------------------------------------------------------------------

addition to the rights of the Administrative Agent and the Lenders with respect
to Section 2.13(c) and their other respective rights under this Agreement and
shall not limit the right of the Administrative Agent to declare an Event of
Default. Financial statements shall not be deemed to be “inaccurate” solely
because the same are subsequently restated to reflect changes in GAAP.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit 9.04 or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means each and any of the following bank services provided to
any Loan Party by a Lender or any of its Affiliates: (a) commercial credit
cards, (b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Service Corporation International, a Texas corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit 1.01A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Revolving Lenders, as collateral for LC Exposure or obligations of Revolving
Lenders to fund participations in respect of Letters of Credit, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Interest Expense” means interest expense determined under GAAP, less
(x) amortization of deferred loan costs and original issue discounts and
(y) expensing of any financing fees.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated or
approved by the board of directors of the Borrower nor (ii) appointed by
directors so nominated or approved.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests,

 

-4-



--------------------------------------------------------------------------------

rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans,
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Loan Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment or a Term Loan Commitment or any
combination thereof (as the context may require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means EBITDA for the Borrower and the Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, the actual Cash Interest
Expense (including imputed interest expense in respect of Capital Lease
Obligations) paid or accrued by the Borrower and the Subsidiaries during such
period.

“Consolidated Operating Income” means, for any period, the operating income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

-5-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is a result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect to its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Delayed Draw Borrowing Date” means the date on which the Term Loans described
in Section 2.01(b)(ii) are made.

“Designated Joint Venture” has the meaning assigned to such term in
Section 6.06(c).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

 

-6-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary. For
purposes of this Agreement, any Subsidiary organized under the laws of the
Commonwealth of Puerto Rico shall be deemed to be a “Domestic Subsidiary”.

“EBITDA” means, for any period, without duplication, for the Borrower and the
Subsidiaries, Consolidated Operating Income

(i) minus any gains or plus any losses on sales and impairments of assets, to
the extent included in Consolidated Operating Income;

(ii) plus depreciation and amortization (to the extent included in operating
expenses and excluding amortization of deferred loan costs);

(iii) plus non-cash stock compensation expense/amortization (to the extent
included in operating expenses);

(iv) plus rent expense in previous periods associated with assets later
capitalized with on-balance sheet debt;

(v) plus (A) cash expenses incurred and related to any acquisition or
restructuring to the extent included in operating expenses within the first 24
months after the related acquisition or restructuring, such as, but not limited
to, severance of management and employees, termination costs and buyouts of
contracts and lease agreements, conversions of computer systems and networks,
transfer of documents and other assets, legal and advisory fees directly related
thereto, and other items reasonably incurred of a similar nature and
(B) non-cash acquisition expenses that would not otherwise be picked up in other
non-cash addbacks to EBITDA;

(vi) minus expenses attributable to surety premiums;

(vii) minus Pro Forma Divested EBITDA (to the extent positive and previously
included in operating income) or plus Pro Forma Divested EBITDA (to the extent
negative and previously included in operating income);

(viii) plus EBITDA of any acquired operations in the period from the beginning
of the period for which EBITDA is to be determined to the date of such
acquisition;

(ix) plus EBITDA of discontinued operations still owned (to the extent positive)
and minus EBITDA of discontinued operations still owned (to the extent
negative);

(x) plus net cash flow from/to non-consolidated joint ventures to the extent
received/paid in cash;

(xi) plus non-recurring and non-cash expenses (to the extent included in
operating expenses) and minus non-recurring and non-cash income (to the extent
included in operating income);

 

-7-



--------------------------------------------------------------------------------

(xii) plus readily identifiable cost savings and other synergies that are
related to Permitted Acquisitions and for which substantial steps will be taken
within 12 months after the calculation date, to the extent not already included
in the calculation of EBITDA;

(xiii) plus one-time fees, cash charges and other cash expenses, premiums or
penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed);

(xiv) plus any net after-tax effect of extraordinary, nonrecurring or unusual
losses or expenses including the effect of all fees and expenses relating
thereto (to the extent included in operating income) and minus any net after-tax
effect of extraordinary, nonrecurring or unusual gains or income (to the extent
included in operating income); and

(xv) plus any non-cash loss attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments and minus any
non-cash gain attributable to the mark to market movement in the valuation of
hedging obligations or other derivative instruments.

Notwithstanding the foregoing, the aggregate amount of the add-backs permitted
pursuant to clauses (v), (xii) and (xiv) above, shall not exceed 15% of
Consolidated EBITDA for the applicable four quarter period (calculated after
giving effect to any such add-backs). Upon request by the Administrative Agent,
the Borrower shall provide a reasonably detailed itemization of amounts included
in the calculation of EBITDA pursuant to clauses (v) and (xii) above.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is the date of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

-9-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiaries” means (a) Wilson Financial Group and each Subsidiary
thereof; (b) each of SCI International, LLC, SCI Cerberus, LLC, SCI Parkway, LLC
and Stewart Enterprises (Europe), Inc.; (c) Dunwood Cemetery Service Company;
(d) Investors Trust, Inc., for so long as it is a regulated trust company;
(e) West Lawn Cemetery, for so long as it is subject to regulatory restrictions
that prohibit the execution of a Guarantee Agreement; (f) Heaven’s Pets at
Lakelawn Metairie, LLC, for so long as it is an immaterial non-wholly owned
Domestic Subsidiary of Stewart Enterprises; (g) any Domestic Subsidiary of the
Borrower (i) for so long as it is subject to regulatory restrictions that
prohibit the execution of a Guarantee Agreement or (ii) that is an immaterial
non-wholly owned Domestic Subsidiary of the Borrower, each as certified to the
Administrative Agent pursuant to a certificate of a Financial Officer or other
executive officer of the Borrower; (h) any Domestic Subsidiary the primary asset
of which consists of Equity Interests in any Foreign Subsidiary and that has no
outstanding Guarantee of Indebtedness of the Borrower or any Domestic
Subsidiary; (i) any Managed Entity; (j) any Regulated Subsidiary, including
without limitation, Big Bend Insurance Company, Inc., for so long as such
Restricted Subsidiary is subject to regulatory restrictions that prohibit the
execution of a Guarantee Agreement; (k) any funeral home located in the
Commonwealth of Massachusetts that is required to be majority-owned by a funeral
director pursuant to applicable requirements of law; (l) any cemetery located in
the State of Oklahoma that is owned by a trust pursuant to applicable
requirements of law; and (m) any funeral home located in the Commonwealth of
Pennsylvania that is not permitted to be owned by a corporation or similar
entity pursuant to applicable requirements of law.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch

 

-10-



--------------------------------------------------------------------------------

profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Letters of Credit” means those letters of credit described on Schedule
2.05(k).

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of said Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York (the “FRBNY”) based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
FRBNY shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the FRBNY as the federal funds effective
rate, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States or any of its territories or
possessions or any political subdivision thereof. For purposes of this
Agreement, any Subsidiary organized under the laws of the Commonwealth of Puerto
Rico shall not be deemed to be a “Foreign Subsidiary”.

 

-11-



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure with respect to Letters of Credit issued by such Issuing Bank at
such time other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee of the Guarantors, substantially in
the form of Exhibit 1.01B hereto, guaranteeing the Obligations.

“Guarantors” means all Domestic Subsidiaries of the Borrower, other than the
Excluded Subsidiaries (unless the Borrower, in its sole discretion, elects to
cause one or more Excluded Subsidiaries to execute a Guaranty Agreement, at
which time such Person or Persons will become Guarantors hereunder), and any
other Subsidiary required to execute a Guaranty Agreement pursuant to
Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Term Loan” has the meaning set forth in Section 2.20.

 

-12-



--------------------------------------------------------------------------------

“Incremental Term Loan Lender” has the meaning set forth in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The aggregate
principal amount of each item of Indebtedness shall be determined in accordance
with Section 1.04 hereof, as applicable.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense, in each case, for the immediately preceding four (4) fiscal
quarters.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar

 

-13-



--------------------------------------------------------------------------------

month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) any Interest Period that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Wells Fargo Bank, National Association, SunTrust Bank and any Lender that is an
issuing bank with respect to the Existing Letters of Credit, each in its
capacity as the issuer of Letters of Credit hereunder, and their successors in
such capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each Issuing Bank’s Letter of Credit Commitment as of the Effective Date is
set forth on Schedule 2.01 hereto.

“Leverage Ratio” means, on any date, the ratio of (a) the difference of
(1) Total Debt minus (2) all unrestricted cash of the Borrower and its
Subsidiaries to (b) Consolidated EBITDA for the immediately preceding four
(4) fiscal quarters.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR1 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period (but if such rate is less than

 

-14-



--------------------------------------------------------------------------------

zero, such rate shall be deemed zero for purposes of this Agreement). In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate rounded upwards, if necessary, to the next 1/100 of 1% at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (but if such rate is less than zero, such
rate shall be deemed zero for purposes of this Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (but excluding,
for the avoidance of doubt, purchase options granted in connection with stock
option plans).

“Loan Documents” means this Agreement, the Notes, the Guarantee Agreement and
any other documents executed in connection herewith or therewith.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the Revolving Loans and the Term Loans.

“Managed Entity” means any Domestic Subsidiary

(a) that is subject to an agreement with a Guarantor, pursuant to which

(i) such Guarantor (A) operates such Domestic Subsidiary, (B) leases assets to
such Domestic Subsidiary and/or (C) provides consulting, sales, marketing,
accounting and/or management services to such Domestic Subsidiary and

(ii) such Domestic Subsidiary is obligated to pay such Guarantor all or
substantially all of such Domestic Subsidiary’s earnings in consideration for
such Guarantor’s performance of its obligations thereunder, if

(b) the Borrower is not the direct or indirect legal owner of a majority of the
Equity Interests (if any) issued by such Domestic Subsidiary.

“Marketed EBITDA” means the trailing 12-month EBITDA figure disclosed to
potential buyers preceding the sale of an operation or a Subsidiary.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights or remedies available to the
Lenders under this Agreement.

 

-15-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the fifth anniversary of the Effective Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Non-Ordinary
Course Disposition, the gross proceeds received by the Borrower or any of its
Subsidiaries therefrom (including any cash, cash equivalents, cash payments
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (i) all Taxes owing or estimated to be payable to a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any issuance or
incurrence of Indebtedness, the gross cash proceeds received by the Borrower or
any of its Subsidiaries therefrom less all reasonable and customary
out-of-pocket legal, underwriting and other fees and expenses incurred in
connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with Section 9.02 and (b) has been approved by the Required Lenders,
Required Revolving Lenders or Required Term Loan Lenders, as applicable.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantors” means the Foreign Subsidiaries and the Excluded Subsidiaries,
except such Subsidiaries (if any) that are Guarantors.

“Non-Ordinary Course Disposition” means any sale, transfer, lease or other
disposition of assets by the Borrower or any of its Subsidiaries (including,
without limitation, any disposition occurring as a result of a casualty or
condemnation event) not in the ordinary course of its business; provided that
the following shall not constitute “Non-Ordinary Course Dispositions”: (i) any
transaction between or among the Borrower and its Subsidiaries, (ii) Sale
Leaseback Transactions permitted by Section 6.04 hereof and (iii) any
Transportation Equipment Transaction.

 

-16-



--------------------------------------------------------------------------------

“Note” means the promissory notes substantially in the form of Exhibit 1.01C
executed by the Borrower to the order of a Lender, partially evidencing the
Obligations.

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent, the Lenders and the Issuing Banks
under this Agreement and the other Loan Documents, (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents, (c) the due and punctual payment of
all obligations of the Loan Parties under each Swap Agreement entered into
(i) prior to the Effective Date with any counterparty that is a Lender (or an
Affiliate thereof) on the Effective Date or (ii) on or after the Effective Date
with any counterparty that is a Lender (or an Affiliate thereof) at the time
such Swap Agreement is entered into and (d) the due and punctual payment of all
obligations of the Loan Parties in respect of Bank Products; provided that only
with respect to any Guarantor the Obligations shall specifically exclude the
Excluded Swap Obligations of such Guarantor.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

-17-



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition (by merger or otherwise) by the
Borrower or a Subsidiary of all or substantially all the assets of, or all the
Equity Interests in, a Person or division or line of business of a Person, if
(a) immediately after giving effect thereto, no Default has occurred and is
continuing or would result therefrom, (b) the business of such acquired Person,
or such acquired business, is reasonably related to the business of the Borrower
on the Effective Date, (c) the requirements of Section 5.10 shall have been
satisfied within the time periods specified therein, (d) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
acquisition, with Section 6.12, as if such acquisition had occurred on the first
day of the relevant period for testing compliance with such Section, (e) such
acquisition has been approved by all necessary corporate and other action by the
Person so acquired or the Person selling the assets or other property so
acquired by the Borrower or such Subsidiary and (f) in the case of any
acquisition in which the aggregate consideration paid by the Borrower and the
Subsidiaries exceeds $75,000,000, the Borrower has delivered to the
Administrative Agent an officer’s certificate to the effect set forth in clauses
(a), (b), (c), (d) and (e) above, together with all financial information
reasonably requested by the Administrative Agent relating to the Person or
assets acquired and reasonably detailed calculations demonstrating the pro forma
Interest Coverage Ratio and pro forma Leverage Ratio, in each case, after giving
effect to such acquisition.

“Permitted Encumbrances” means:

(a) liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in accordance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in accordance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default;

(f) covenants, conditions, easements, zoning restrictions, rights-of-way,
encroachments and similar encumbrances on real property that do not secure any
monetary obligations and do not materially detract from the use of the affected
property or interfere with the ordinary conduct of business of the Borrower and
its Subsidiaries, taken as a whole;

(g) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

-18-



--------------------------------------------------------------------------------

(h) leases or subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries; and

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

provided that the term “Permitted Encumbrances” shall not include any lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America or Canada), in each case maturing
within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A2 or
better by S&P, P2 or better by Moody’s, or R1 “mid” or better by The Dominion
Bond Rating Service;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including eurodollar deposits) maturing within 180 days from the date
of acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or
Canada or any State or Province thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(f) investments in corporate debt securities (including loan participations)
that (a) mature within 60 days from the date of acquisition, and (b) are rated
BBB or better by S&P or Baa2 or better by Moody’s at the date of acquisition;

(g) investments in municipal securities or auction rate securities that are
rated AA or better by S&P or Aa or better by Moody’s, provided that the Borrower
has the right to put such securities back to the issuer or seller thereof at
least once every 60 days; and

 

-19-



--------------------------------------------------------------------------------

(h) other investments in an amount not to exceed $10,000,000 in the aggregate at
any one time by Foreign Subsidiaries in certificates of deposit, banker’s
acceptances and time deposits (or other substantially similar investments)
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts (or other
substantially similar deposit accounts) issued or offered by, any foreign
commercial bank not organized under the laws of the United States of America or
Canada or any state or province thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in Houston, Texas; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Divested EBITDA” means the total Marketed EBITDA from divested
operations included in Consolidated Operating Income in the preceding four
quarters before consideration of divestures.

“Qualified Acquisition” means a Permitted Acquisition for which the cash
consideration (including, for the avoidance of doubt, the expected amount of any
earnout and deferred purchase price and similar payments and seller financing)
is greater than or equal to $250,000,000.

“Qualified Acquisition Period” has the meaning set forth in Section 6.12(a).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.04.

“Regulated Subsidiary” means any wholly-owned Subsidiary formed for the purpose
of self-insurance that is subject to reserve or capital requirements imposed by
any Governmental Authority.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Term Loans then outstanding (and,
if all of the

 

-20-



--------------------------------------------------------------------------------

Term Loans have not been funded yet, the aggregate unfunded Term Loan
Commitments) and (b) the total Revolving Commitments (or, if the Revolving
Commitments have terminated or expired, the Revolving Credit Exposures) at such
time. The Term Loans (and, if all of the Term Loans have not been funded yet,
the unfunded Term Loan Commitment) and Revolving Commitment or Revolving Credit
Exposure, as applicable, of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders holding more
than 50% of the total Revolving Commitments (or, if the Revolving Commitments
have terminated or expired, the Revolving Credit Exposures) at such time. The
Revolving Commitment or Revolving Credit Exposure, as applicable, of any
Defaulting Lender, shall be disregarded in determining Required Revolving
Lenders at any time.

“Required Term Loan Lenders” means, at any time, Term Loan Lenders holding more
than 50% of the aggregate principal amount of the Term Loans then outstanding
(and, if all of the Term Loans have not been funded yet, the aggregate unfunded
Term Loan Commitments). The Term Loans (and, if all of the Term Loans have not
been funded yet, the unfunded Term Loan Commitment) of any Defaulting Lender
shall be disregarded in determining Required Term Loan Lenders at any time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans including the acquisition of
participations in Letters of Credit hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate amount of the Revolving Lenders’
Revolving Commitments as of the Effective Date is $700,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated, a Lender with Revolving Credit
Exposure.

 

-21-



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any real property, used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease from the buyer or transferee of the sold or transferred property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (as of the
date hereof, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stewart Enterprises” means Stewart Enterprises, Inc., a Louisiana corporation.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

-22-



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, “Subsidiary” shall mean a Subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01(b) and shall include, for
the avoidance of doubt, the Incremental Term Loans.

“Term Loan Availability Termination Date” means April 30, 2016.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans in an aggregate principal amount
not to exceed the amount set forth with respect to such Lender on Schedule 2.01
under the caption “Term Loan Commitment”. The aggregate amount of the Term Loan
Lenders’ Term Loan Commitments as of the Effective Date is $700,000,000.

“Term Loan Lender” means a Lender that has a Term Loan Commitment or an
outstanding Term Loan at such time.

“Total Debt” means the consolidated total Indebtedness of the Borrower and the
Subsidiaries in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by bonds, debentures, promissory notes or similar instruments;
provided that Total Debt shall not include Indebtedness in respect of letters of
credit (including Letters of Credit), except to the extent of unreimbursed
amounts thereunder.

 

-23-



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Transportation Equipment Transactions” has the meaning assigned such term in
Section 6.01(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

 

-24-



--------------------------------------------------------------------------------

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, (a) Indebtedness of
the Borrower and the Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded, and (b) the
determination of whether a lease is to be treated as an operating lease or a
capital lease shall be made without giving effect to any change resulting from
the implementation of proposed Accounting Standards Update (ASU) Leases (Topic
840) issued August 17, 2010, or any successor proposal.

ARTICLE II

The Credits

Section 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make Term Loans to the Borrower (i) on the Effective Date in
a principal amount equal to such Lender’s pro rata portion of $550,000,000
(calculated in accordance with such Lender’s Term Loan Commitment) and (ii) on
any one Business Day thereafter on or prior to the Term Loan Availability
Termination Date in a principal amount that will not result in (x) the sum of
the outstanding principal amount of such Lender’s Term Loans exceeding such
Lender’s Term Loan Commitment or (y) the sum of the outstanding principal amount
of all Term Loans exceeding the sum of the Term Loan Commitments. Once repaid or
prepaid, Term Loans may not be reborrowed.

 

-25-



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. Each Term Loan shall be made as part of a
Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings, unless the Borrower shall have notified the Administrative Agent in
writing not later than 10:00 a.m., Houston time, three (3) Business Days before
the Effective Date of its election for the initial Borrowing to be a Eurodollar
Borrowing. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by electronic transmission of a
Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
10:00 a.m., Houston time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Houston time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Houston time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable. Each such Borrowing Request shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

 

-26-



--------------------------------------------------------------------------------

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04 Reserved.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to

 

-27-



--------------------------------------------------------------------------------

prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit; provided that (a) in the event of any conflict between
such application and this Agreement, this Agreement shall control, and (b) any
grant of a Lien contained in such application shall be ineffective so long as
this Agreement remains in place. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) (x) the aggregate undrawn amount of all outstanding Letters of Credit issued
by the relevant Issuing Bank at such time plus (y) the aggregate amount of all
LC Disbursements made by such Issuing Bank that have not yet been reimbursed by
or on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment, (ii) the LC Exposure shall not exceed $100,000,000 and (iii) the
total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.

(c) Expiration Date.

(i) Subject to clause (ii) of this Section 2.05(c), each Letter of Credit shall
expire at or prior to the close of business on the earlier of (x) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(y) the date that is five Business Days prior to the Maturity Date; provided, a
Letter of Credit may provide for a later expiration date if, simultaneously with
the issuance (or if applicable, the renewal) thereof, the Borrower pledges to
the applicable Issuing Bank, in a manner reasonably satisfactory to it, funds in
an account with such Issuing Bank equal to 105% of the face amount of such
Letter of Credit.

(ii) If the Borrower so requests in any applicable request for a Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an “Automatic
Extension L/C”); provided that such extension provisions under the Automatic
Extension L/C shall not extend the expiration date later than the date that is
five Business Days prior to the Maturity Date unless simultaneously with such
extension the Borrower pledges to the applicable Issuing Bank, in a manner
reasonably satisfactory to it, funds in an account with such Issuing Bank equal
to 105% of the face amount of such Automatic Extension L/C; provided further,
that any such Automatic Extension L/C must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension. Once an Automatic Extension L/C has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date that is five Business Days
prior to the Maturity Date unless simultaneously with such extension the
Borrower pledges to the applicable Issuing Bank, in a manner reasonably
satisfactory to

 

-28-



--------------------------------------------------------------------------------

it, funds in an account with such Issuing Bank equal to 105% of the face amount
of such Automatic Extension L/C; provided, however, that the applicable Issuing
Bank shall not permit any such extension if (i) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms of
this Agreement, or (ii) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (B) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing such Issuing Bank not to permit such extension.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Houston time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., Houston time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Houston time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., Houston time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s

 

-29-



--------------------------------------------------------------------------------

Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of negligence or willful misconduct on the
part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-30-



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed
electronically or by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (i) Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of any Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Revolving Lenders holding at least fifty percent
(50%) of the Revolving

 

-31-



--------------------------------------------------------------------------------

Commitments (or, if the maturity of the Loans has been accelerated, Lenders with
LC Exposure representing greater than 25% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 25%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower to the Lenders under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k) Existing Letters of Credit. The Existing Letters of Credit will for all
purposes be considered Letters of Credit under this Agreement.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m.,
Houston time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of

 

-32-



--------------------------------------------------------------------------------

the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate as reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to such Borrowing (without any obligation
to pay any break funding payment under Section 2.16 in connection with such
payment). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. If the
Borrower pays such amount to the Administrative Agent, it shall not relieve the
defaulting Lender of its legal responsibility for its default.

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by electronic transmission of an Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

-33-



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Revolving Lenders or the Required Term Loan Lenders (as applicable
to the Revolving Loans or Term Loans, respectively), so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Revolving Commitments shall
automatically terminate on the Maturity Date and (ii) the Term Loan Commitments
shall automatically terminate on the Delayed Draw Borrowing Date or, if such
date does not occur, at 5:00 p.m., Houston time, on the Term Loan Availability
Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of either Class; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the Revolving Credit
Exposure would exceed the total Revolving Commitments; provided that for
purposes of this paragraph, the LC Exposure shall be deemed to be zero if there
exists either cash collateral equal to 105% of the LC Exposure or one or more
back-up letters of credit for the benefit of each applicable Issuing Bank in
form and substance and issued by issuer(s) satisfactory to each such Issuing
Bank in its sole discretion. Upon the provision of such cash collateral or
back-up letters of credit and the payment in full of all Obligations, then the
Revolving Lenders shall be released from their obligations under
Section 2.05(d), and all letter of credit fees accruing after the termination of
the Commitments shall be for the account of the applicable Issuing Banks.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the

 

-34-



--------------------------------------------------------------------------------

effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of either Class shall be permanent.
Each reduction of the Commitments shall be made ratably among the applicable
Lenders in accordance with their respective Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then-unpaid
principal amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent for the account of each Term Loan Lender (A) the principal
amount of the Term Loans in installments payable on the last day of each
calendar quarter during the term of this Agreement, commencing on June 30, 2016,
with such installments being in the aggregate principal amount for all Term Loan
Lenders of (1) one and one-quarter percent (1.25%) of the original aggregate
principal amount of the Term Loans as of the Term Loan Availability Termination
Date, with the first such payment to be made on June 30, 2016 and on the last
day of each calendar quarter thereafter through and including the calendar
quarter ending March 31, 2018, (2) one and seven-eighths percent (1.875%) of the
original aggregate principal amount of the Term Loans as of the Term Loan
Availability Termination Date, with the first such payment to be made on
June 30, 2018 and on the last day of each calendar quarter thereafter through
and including the calendar quarter ending March 31, 2020, and (3) two and
one-half percent (2.50%) of the original aggregate principal amount of the Term
Loans as of the Term Loan Availability Termination Date, with the first such
payment to be made on June 30, 2020 and on the last day of each calendar quarter
thereafter and (B) the then-unpaid principal amount of the Term Loans on the
Maturity Date. In the event Incremental Term Loans are advanced pursuant to
Section 2.20, the original principal amount of such Incremental Term Loans shall
be payable, and the Borrower hereby unconditionally promises to pay such
Incremental Term Loans, in quarterly installments payable on the last day of
each calendar quarter, commencing on the last day of the first full calendar
quarter after the date on which such Incremental Term Loans are advanced, in the
same percentage amounts set forth above (expressed as a percentage of the
original principal amount of such Incremental Term Loans), as if such
Incremental Term Loans had been advanced on the Effective Date, with the
then-unpaid principal amount of such Incremental Term Loans payable on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice a record
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain records in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and

 

-35-



--------------------------------------------------------------------------------

payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the records maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10 Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (but subject
to Section 2.16) in minimum amounts equal to $5,000,000 and in integral
multiples of $1,000,000 in excess thereof (or, if less, in the amount of the
then-outstanding principal amount of such Borrowing), subject to prior notice in
accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by electronic
transmission of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Houston time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments of the Term
Loans made pursuant to this Section 2.10 shall be applied to reduce pro rata as
among the Term Loans the remaining scheduled principal installments of the Term
Loans pursuant to Section 2.09(a)(ii) in such order as may be directed by the
Borrower (or, in the absence of such direction, in direct order of maturity).
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

-36-



--------------------------------------------------------------------------------

Section 2.11 Mandatory Prepayment of Term Loans.

(a) If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from a
Non-Ordinary Course Disposition and the pro forma Leverage Ratio, after giving
effect to such Non-Ordinary Course Disposition (and all other appropriate pro
forma events), but excluding the proceeds of such Non-Ordinary Course
Disposition for the purposes of netting cash on hand in the foregoing
calculation of the Leverage Ratio, is equal to or greater than 3.75 to 1.00, the
Borrower shall prepay the Term Loans, within fifteen (15) Business Days
following the receipt thereof, in an amount equal to 100% of such Net Cash
Proceeds; provided that, if the pro forma Leverage Ratio, after giving effect to
such Non-Ordinary Course Disposition (and all other appropriate pro forma
events), but excluding the proceeds of such Non-Ordinary Course Disposition for
the purposes of netting cash on hand in the foregoing calculation of the
Leverage Ratio, is less than or equal to 4.25 to 1.00, the Borrower shall be
permitted to reinvest such Net Cash Proceeds to repair, replace or restore the
assets disposed of pursuant to such Non-Ordinary Course Disposition or reinvest
such Net Cash Proceeds in productive assets or properties or otherwise in the
business of the Borrower or its Subsidiaries (collectively, the “Reinvestment”)
within one year after receipt of such Net Cash Proceeds, in which case, the
Borrower shall give the Administrative Agent written notice (the “Reinvestment
Notice”) thereof within fifteen (15) Business Days following the receipt of such
Net Cash Proceeds. If the Borrower elects to use Net Cash Proceeds for
Reinvestment pursuant to the immediately preceding sentence, within one year
following the date of the Reinvestment Notice (the “Reinvestment Period”), the
Borrower shall provide evidence reasonably satisfactory to the Administrative
Agent that such Reinvestment has been completed on or before the end of the
Reinvestment Period and, to the extent such Reinvestment has not been completed,
the Borrower shall prepay the Term Loans in an amount equal to the amount of
such Net Cash Proceeds not used for such Reinvestment. For the avoidance of
doubt, if the pro forma Leverage Ratio, after giving effect to such Non-Ordinary
Course Disposition (and all other appropriate pro forma events), but excluding
the proceeds of such Non-Ordinary Course Disposition for the purposes of netting
cash on hand in the foregoing calculation of the Leverage Ratio, is less than
3.75 to 1.00, no prepayments under this Section 2.11 shall be required.

(b) If the Borrower or any Subsidiary issues or incurs any Indebtedness (other
than Indebtedness permitted under Section 6.01), the Borrower shall prepay the
Term Loans on date of such issuance or incurrence in an amount equal to 100% of
the Net Cash Proceeds thereof.

(c) Prepayments of the Term Loans made pursuant to this Section 2.11 shall be
applied to reduce pro rata as among the Term Loans the remaining scheduled
principal installments of the Term Loans pursuant to Section 2.09(a)(ii) in
reverse order of maturity.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Commitment Fee
Rate described in the definition of “Applicable Margin” on the daily undrawn
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. For purposes of calculating commitment fees, the face
amount of any outstanding Letters of Credit shall be considered to be drawn
under the Revolving Commitments. Accrued commitment fees in

 

-37-



--------------------------------------------------------------------------------

respect of the Revolving Commitments shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Term Loan Lender a commitment fee, which shall accrue at the Commitment Fee
Rate described in the definition of “Applicable Margin” on the amount of the
unfunded portion of the Term Loan Commitment of such Lender (after giving effect
to the Term Loans advanced on the Effective Date) during the period from and
including the Effective Date to but excluding the Delayed Draw Borrowing Date
or, if such date does not occur, on the Term Loan Availability Termination Date
(or if the Borrower elects to terminate the Term Loan Commitments, on the
effective date of such termination) and shall be payable on the Delayed Draw
Borrowing Date or, if such date does not occur, on the Term Loan Availability
Termination Date (or if the Borrower elects to terminate the Term Loan
Commitments, on the effective date of such termination). All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) of such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

-38-



--------------------------------------------------------------------------------

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.0% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

-39-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Revolving Lenders or the
Required Term Loan Lenders (as applicable to Revolving Loans or Term Loans,
respectively) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) any request for a new Eurodollar Borrowing shall be made as an ABR
Borrowing.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or issue any Letter of Credit) or
to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by

 

-40-



--------------------------------------------------------------------------------

such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

-41-



--------------------------------------------------------------------------------

Section 2.17 Taxes.

(a) For purposes of this Section 2.17, the term “Lender” includes each Issuing
Bank and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding for
Indemnified Tax has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding for Indemnified Tax been made.

(c) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender

 

-42-



--------------------------------------------------------------------------------

hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or

 

-43-



--------------------------------------------------------------------------------

  IRS Form W-8BEN-E (or applicable successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2) an executed IRS Form W-8ECI;

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.17A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form); or

 

  (4) to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.17B or Exhibit 2.17C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.17D on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by

 

-44-



--------------------------------------------------------------------------------

law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) If a party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.17 with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable new after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, Houston time, on the date when due, in
immediately available funds, without set off or

 

-45-



--------------------------------------------------------------------------------

counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 712
Main Street, Houston, Texas, except payments to be made directly to an Issuing
Bank as expressly provided herein and except that payments pursuant to
Section 2.15, Section 2.16 or Section 2.17 and Section 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the

 

-46-



--------------------------------------------------------------------------------

account of the Lenders or the Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Banks, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.18(d),
or Section 9.03(c) then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the applicable Issuing Bank to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or if
any Lender becomes a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which

 

-47-



--------------------------------------------------------------------------------

assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received such consents, if any, as may be
required under Section 9.04, which consents shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments in
the future, (iv) such assignment does not conflict with applicable law, and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20 Incremental Term Loans. The Borrower may on no more than two
occasions during the period beginning on the Effective Date to and including the
date that is six months prior to the Maturity Date, provided that no Qualified
Acquisition Period is then in existence, enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of all
such Incremental Term Loans does not exceed $100,000,000. The Borrower may
arrange for any such tranche to be provided by one or more Lenders or new banks,
financial institutions or other entities (each, an “Incremental Term Loan
Lender”); provided that (i) each Incremental Term Loan Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and shall become a party to
this Agreement by completing and delivering to the Administrative Agent a duly
executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”) and (ii) no
Lender shall be required to participate in any tranche of Incremental Term
Loans. No consent of any Lender (other than the Lenders participating in any
Incremental Term Loan) shall be required for any Incremental Term Loan pursuant
to this Section 2.20. Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the Incremental Term Loan Lenders and the
Administrative Agent shall notify each Lender thereof. Upon the effectiveness of
any Accession Agreement to which any Incremental Term Loan Lender is a party,
such Incremental Term Loan Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Term Loan Lender hereunder and subject to all obligations of a Term
Loan Lender hereunder. Notwithstanding the foregoing, no tranche of Incremental
Term Loans shall become effective under this Section unless, (i) on the proposed
date of the effectiveness of such Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance on a pro forma basis (giving effect to the use of
proceeds of such Incremental Term Loan) with the covenants contained in
Section 6.12 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow such

 

-48-



--------------------------------------------------------------------------------

Incremental Term Loans. On the effective date of any Incremental Term Loans
being made, subject to the terms and conditions set forth herein, each
Incremental Term Loan Lender shall make a loan to the Borrower in an amount
equal to its pro rata portion of the tranche of such Incremental Term Loans and
such loan shall constitute an Incremental Term Loan for purposes hereof. The
Incremental Term Loans shall be Term Loans for all purposes hereunder and the
terms of the Incremental Term Loans shall be identical to the Term Loans
advanced on the Effective Date; provided that the Incremental Term Loans shall
amortize as set forth in Section 2.09.

Section 2.21 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to such Fronting Exposure as of such date.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the Fronting Exposure as of such date, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), and upon
the occurrence of such event, the Cash Collateral provided by the Borrower shall
be promptly returned to the Borrower, or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral, and upon the occurrence of such event, such excess Cash Collateral
shall be promptly returned to the Borrower, to the extent such excess amount was
provided by the Borrower; provided that, subject to Section 2.22, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

 

-49-



--------------------------------------------------------------------------------

Section 2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required
Revolving Lenders or Required Term Loan Lenders, as applicable, and the last
sentence of Section 9.02.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting

 

-50-



--------------------------------------------------------------------------------

Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Obligations are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.22(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fees
pursuant to Section 2.12(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive participation fees
pursuant to Section 2.12(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.21.

(C) With respect to any participation fees not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
LC Disbursements that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Disbursements shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (A) the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.21.

 

-51-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Banks agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and the Subsidiaries
(i) is duly organized and validly existing under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted and (iii) is qualified to do business in, and is in
good standing in, its jurisdiction of organization and every jurisdiction where
such qualification is required, except, in the case of the foregoing clauses
(i), (ii) or (iii), where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

-52-



--------------------------------------------------------------------------------

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any Subsidiary or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any Subsidiary.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2015, reported on by
PriceWaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) Since December 31, 2015, there has been no Material Adverse Effect.

Section 3.05 Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business as currently conducted, except for Permitted Encumbrances, Liens
permitted by Section 6.03 and such other defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

-53-



--------------------------------------------------------------------------------

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation as a
regulated entity under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $30,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $50,000,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in the

 

-54-



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (with it being understood that actual
results may differ from such projections and such differences may be material).

Section 3.12 Subsidiaries. Schedule 3.12 sets forth as of the Effective Date the
name of, and the ownership interest of the Borrower and any Subsidiary in, each
Subsidiary and identifies which are Foreign Subsidiaries, Excluded Subsidiaries
and Guarantors. The shares of capital stock or other ownership interests of each
Subsidiary reflected on Schedule 3.12 as directly or indirectly owned by the
Borrower are free and clear of all Liens.

Section 3.13 Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock (as defined in
Regulation U of the Board). The proceeds of the Loans and the Letters of Credit
will not be used in a way that will result in any of the Loans or the Letters of
Credit under this Agreement being violative of Regulation U or Regulation X of
the Board.

Section 3.14 Use of Proceeds. The proceeds of the Loans shall be used to repay
existing Indebtedness, for working capital and for general corporate purposes
(including, without limitation, Permitted Acquisitions) of, in each case, the
Borrower and the Subsidiaries.

Section 3.15 Solvency. Immediately following the making of each Loan on the
Effective Date and after giving effect to the application of the proceeds of
such Loan on the Effective Date, (a) the fair market value of the assets of the
Loan Parties (on a consolidated basis) will exceed their debts and liabilities;
(b) the present fair saleable value of the property of the Loan Parties (on a
consolidated basis) will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities; (c) the Loan
Parties (on a consolidated basis) will be able to pay their debts and
liabilities as they become absolute and mature; and (d) the Loan Parties (on a
consolidated basis) will not have unreasonably small capital with which to
conduct their business as such business is now conducted and is proposed to be
conducted following the Effective Date.

Section 3.16 Sanctions and Anti-Corruption Laws. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, the Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
the Subsidiaries and their respective officers and employees and, to the
knowledge of the Borrower, its directors, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

-55-



--------------------------------------------------------------------------------

Section 3.17 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent (or its counsel)
shall have received from each applicable Loan Party, in form and substance
reasonably satisfactory to it:

(a) either (i) a counterpart of this Agreement signed by the Borrower or
(ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of signed signature pages) that the
Borrower has signed a counterpart of this Agreement;

(b) a Note for each Lender requesting a Note;

(c) the executed Guarantee Agreement (or electronic or telecopy copy of a signed
signature page thereof) from each Domestic Subsidiary other than the Excluded
Subsidiaries, and such Foreign Subsidiaries, Excluded Subsidiaries or both as
are required by Section 5.10 to be Guarantors;

(d) favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Shearman & Sterling LLP, counsel for
the Loan Parties, Locke Lord LLP, Texas counsel for the Borrower and the general
counsel of the Borrower and covering such matters relating to the Loan Parties,
this Agreement or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion;

(e) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Borrower, the authorization of the Transactions and any other legal
matters relating to the Borrower, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel;

(f) a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02;

(g) (i) audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower for the two most recent
fiscal years ended prior to the Effective Date as to which such financial
statements are available and (ii) unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this Section 4.01(g) as
to which such financial statements are available;

 

-56-



--------------------------------------------------------------------------------

(h) evidence of liability and hazard insurance for each Loan Party in such
amounts and on such terms as are standard and customary in the industry in which
said entities conduct their operations;

(i) all information regarding the Borrower and the Subsidiaries that it is
required to collect pursuant to the USA Patriot Act;

(j) evidence of payment in full of all amounts outstanding under the Borrower’s
existing credit agreement dated July 2, 2013;

(k) all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder; and

(l) such other documents or items as the Administrative Agent may reasonably
request.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that the aforementioned materiality qualifier shall not apply to
the extent any representations and warranties contain a materiality qualifier
within such representation and warranty.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the applicable Issuing Bank and the Administrative Agent
shall have received a request for the issuance, amendment, renewal or extension
of a Letter of Credit as required by Section 2.05(b), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

-57-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or have been
Cash Collateralized as contemplated by Section 2.05(c) and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PriceWaterhouseCoopers or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (in the form of compliance certificate attached
hereto as Exhibit 5.01) and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

-58-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide electronic copies of the
certificates required by Section 5.01(c) to the Administrative Agent. Except for
such certificates, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.05.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

Section 5.05 Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws and all applicable orders, rules and regulations
of the U.S. Department of Treasury’s Office of Foreign Assets Control, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
shall be used as set forth in Section 3.14. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support the general corporate
purposes of the Borrower and the Subsidiaries. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use or permit the
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 5.09 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customary among companies of established reputation engaged in the same or
similar businesses and operating in the same or similar locations, which may,
for the avoidance of doubt, include a layer of self-insurance. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

Section 5.10 Required Guarantors.

(a) If any Domestic Subsidiary (other than an Excluded Subsidiary, subject to
paragraph (b) below) is formed or acquired after the Effective Date or any
Excluded Subsidiary

 

-60-



--------------------------------------------------------------------------------

ceases to be an Excluded Subsidiary, the Borrower will, within ten (10) Business
Days, notify the Administrative Agent and the Lenders thereof and, promptly but
in no event later than forty-five (45) Business Days after such Subsidiary was
acquired, formed or ceased to be an Excluded Subsidiary, cause such Subsidiary
to execute a Guarantee Agreement.

(b) If, at any time, (i) the aggregate combined revenues of the Non-Guarantors
(other than the Regulated Subsidiaries) exceed twenty-five percent (25%) of the
aggregate total consolidated revenues for the most recently ended period of four
(4) fiscal quarters of the Borrower and all of the Subsidiaries or (ii) the
aggregate combined assets of the Non-Guarantors (other than the Regulated
Subsidiaries) exceed twenty-five percent (25%) of the aggregate total
consolidated assets (measured according to book value basis) as of the end of
the most recently ended fiscal quarter of the Borrower and all of the
Subsidiaries, the Borrower shall, promptly but in no event later than forty-five
(45) Business Days after the end of such fiscal quarter, cause one or more of
the Non-Guarantors to execute a Guarantee Agreement such that, after giving
effect to such Guarantee Agreement, both the aggregate combined revenue and the
aggregate combined assets (measured according to book value basis) of all
remaining Non-Guarantors (other than the Regulated Subsidiaries), are less than
twenty-five percent (25%) of the total consolidated revenue and total assets,
respectively, of the Borrower and all of the Subsidiaries.

Section 5.11 Sanctions and Anti- Corruption Laws. The Borrower will maintain in
effect and enforce policies and procedures designed to promote compliance by the
Borrower, the Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or have been Cash
Collateralized as contemplated by Section 2.05(c), and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 6.01 Indebtedness Covenant. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth on
Schedule 6.01(b) hereto and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount (except by an
amount equal to the accrued and unpaid interest thereon, any premium paid and
fees and expenses incurred in connection with such refinancing and by an amount
equal to any existing commitments unutilized thereunder) or change the parties
directly or indirectly responsible for the payment thereof; provided that any
such refinancing Indebtedness shall not mature before the earlier of (A) the
maturity date of the Indebtedness refinanced and (B) the date six months
following the Maturity Date; and provided further that to the extent such
Indebtedness is unsecured, it shall remain unsecured.

 

-61-



--------------------------------------------------------------------------------

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any
Non-Guarantor to any Loan Party shall be subject to Section 6.06 below;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and Guarantees
by any Guarantor of Indebtedness of any Subsidiary, to the extent said
Indebtedness is permitted hereunder; provided that such Guarantees of
Indebtedness of any Non-Guarantor shall be subject to Section 6.06 below;

(e) Indebtedness of the Borrower or any Subsidiary incurred after the Effective
Date under purchase money financings meeting the requirements of Section 6.01(f)
other than proviso (B) therein and leases (collectively, “Transportation
Equipment Transactions”), in each case of motor vehicles (including off-road
vehicles) and aircraft;

(f) (i) Indebtedness of the Borrower or any Subsidiary incurred after the
Effective Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount or change the parties directly or
indirectly responsible for the payment thereof, (ii) Attributable Debt (as
defined below) of the Borrower or any Subsidiary incurred after the Effective
Date pursuant to Sale and Leaseback Transactions permitted by Section 6.04 and
(iii) Indebtedness represented by seller notes executed by the Borrower or any
Subsidiary incurred after the Effective Date in connection with Permitted
Acquisitions; provided that (A) the Indebtedness in clause (i) hereof is
incurred prior to or within 120 days (or such longer period if necessary solely
to obtain any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of the
Indebtedness permitted by this clause (f) in excess of Attributable Debt shall
not exceed $75,000,000 at any time outstanding. “Attributable Debt” means, with
respect to any Sale and Leaseback Transaction, the present value (computed in
accordance with GAAP as if the obligations incurred in connection with such Sale
and Leaseback Transaction were Capital Lease Obligations) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback Transaction (including any period for
which such lease has been extended). In the case of any lease which is
terminable by the lessee upon payment of a penalty, the Attributable Debt shall
be the lesser of (i) the Attributable Debt determined assuming termination upon
the first date such lease may be terminated (in which case the Attributable Debt
shall also include the amount of the penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated) and (ii) the Attributable Debt determined assuming no such
termination. Any determination of any rate implicit in the terms of the lease
included in such Sale and Leaseback Transaction made in accordance with
generally accepted financial practices by the Borrower shall be binding and
conclusive absent manifest error;

 

-62-



--------------------------------------------------------------------------------

(g) Indebtedness incurred by any one or more Foreign Subsidiaries of the
Borrower, provided that the aggregate principal amount of such Indebtedness
permitted by this clause does not exceed $100,000,000;

(h) Indebtedness of any Subsidiary, provided that the aggregate principal amount
of all Indebtedness permitted by this clause shall not exceed $20,000,000 at any
time outstanding;

(i) obligations incurred in connection with covenants not to compete to the
extent such obligations are treated as indebtedness under GAAP, provided that
the aggregate principal amount of all Indebtedness permitted by this clause
shall not exceed $100,000,000 at any time outstanding;

(j) Indebtedness of any Subsidiary in existence (but not incurred or created in
connection with an acquisition) on the date on which such Subsidiary is acquired
by the Borrower, provided (i) neither the Borrower nor any of the Subsidiaries
existing before giving effect to such acquisition has any obligation with
respect to such Indebtedness, (ii) none of the properties of the Borrower or any
of the Subsidiaries existing before giving effect to such acquisition is bound
with respect to such Indebtedness and (iii) the Borrower is in compliance with
the financial covenants after such acquisition;

(k) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and other similar arrangements (excluding letters of
credit, bank guaranties and bankers’ acceptances) incurred in the ordinary
course of business;

(l) Indebtedness in respect of Swap Agreements that are incurred in compliance
with Section 6.08;

(m) (i) Obligations in respect of Bank Products and other Indebtedness in
respect of netting services and automatic clearinghouse arrangements or
(ii) Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence; and

(n) Indebtedness of the Borrower not permitted by any other clause of this
Section 6.01; provided that (i) no Default exists at the time, or is created as
a result of, the incurrence of such Indebtedness, (ii) for all Indebtedness in
excess of $100,000,000, such Indebtedness does not have a maturity date before
the date six months following the Maturity Date, (iii) the terms of such
Indebtedness, taken as a whole, are not materially more restrictive than the
terms of the Loan Documents, and (iv) the Borrower is in compliance, on a pro
forma basis after giving effect to the incurrence of such Indebtedness
(including the use of proceeds thereof), with Section 6.12, provided that the
proceeds from the incurrence of such Indebtedness shall be excluded for purposes
of netting cash on hand in the foregoing calculation of the Leverage Ratio.

Section 6.02 Reserved.

 

-63-



--------------------------------------------------------------------------------

Section 6.03 Lien Covenant. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and listed on Schedule 6.03(b) and any
modifications, replacements, renewals or extensions thereof, provided that
(i) the property covered thereby is not changed other than the addition of
proceeds, products, accessions and improvements to such property on customary
terms, (ii) the amount of the obligations secured thereby is not increased
except, in respect of Indebtedness, if permitted by Section 6.01(b), (iii) no
additional Loan Party shall become a direct or contingent obligor of the
obligations secured thereby and (iv) any modification, replacement, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 6.01(b);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be;

(d) Liens on property subject to Transportation Equipment Transactions, provided
that the Indebtedness secured by any Transportation Equipment Transactions does
not exceed the cost of acquiring the property subject thereto;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure permitted
Indebtedness, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days (or such longer period if necessary solely to obtain
any permits or licenses required in connection with such acquisition,
construction or improvement) after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(f) Liens in Cash Collateral pursuant to Section 2.05(j) and Section 2.21;

(g) (i) Liens on the assets of any Loan Party in favor of any other Loan Party
and (ii) Liens on the assets of any Subsidiary that is not a Loan Party in favor
of any Loan Party;

(h) precautionary Uniform Commercial Code filings by lessors under operating
leases covering solely the property subject to such leases;

(i) Liens to secure any refinancing, refunding, extension, renewal or
replacement, in whole or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (c), (d) and (e); provided, however, that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any

 

-64-



--------------------------------------------------------------------------------

amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (c),
(d) and (e) at the time the original Lien became a Lien permitted under this
Section 6.03 and (B) an amount necessary to pay any fees and expenses, including
premiums, related to such refinancing, refunding, extension, renewal or
replacement; and

(j) additional Liens securing an aggregate amount of Indebtedness or other
obligations not exceeding $20,000,000 in the aggregate at any time outstanding.

Section 6.04 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any Sale and Leaseback Transaction
(other than any Transportation Equipment Transaction) unless the Borrower,
within 120 days of the consummation of such Sale and Leaseback Transaction,
applies an amount equal to the greater of (a) the Net Cash Proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction or
(b) the fair market value of the real property so leased at the time of entering
into such Sale and Leaseback Transaction (as determined by the Borrower’s board
of directors), to the prepayment of the outstanding Term Loans; and provided
further that all Attributable Debt associated with any such Sale and Leaseback
Transaction shall be treated as Indebtedness of the Borrower and shall be
subject to the limitations of the Indebtedness covenant.

Section 6.05 Limitation on Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) assets (including capital stock of
Subsidiaries) constituting all or substantially all the assets of the Borrower
and the Subsidiaries on a consolidated basis (whether now owned or hereafter
acquired), or, in the case of any Loan Party, liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary; provided, however,
that after giving effect to such transaction, the surviving Subsidiary must be a
Guarantor if either of such Subsidiaries was previously a Guarantor, (iii) any
permitted asset disposition involving the sale of a Subsidiary may be effected
by a merger of such Subsidiary, (iv) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary;
provided, however, that (A) no Guarantor may sell, transfer, lease or otherwise
dispose of its assets to a Non-Guarantor except as permitted pursuant to
Section 6.07, and (B) after giving effect to such transaction, the surviving
Subsidiary must be a Guarantor if either of such Subsidiaries was previously a
Guarantor, and (v) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the interest
of the Borrower and is not materially disadvantageous to the Lenders; provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.06 regarding Restrictions on Investments.

 

-65-



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the Effective Date and businesses
reasonably related thereto.

Section 6.06 Restrictions on Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of Indebtedness or securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments, guarantees and loans existing on the Effective Date and set
forth on Schedule 6.06(b) and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment and as
otherwise permitted by this Section 6.06;

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries and in joint ventures engaged in businesses
reasonably related to the business of the Borrower as of the Effective Date
(such joint ventures, “Designated Joint Ventures”) and loans or advances made by
the Borrower to any Subsidiary or Designated Joint Venture or made by any
Subsidiary to the Borrower or any other Subsidiary or Designated Joint Venture;
provided that the aggregate amount of investments, loans and advances made by
Loan Parties in or to Non-Guarantors and Designated Joint Ventures, together
with the aggregate principal amount of Indebtedness of Non-Guarantors and
Designated Joint Ventures that is Guaranteed by any Loan Party pursuant to
clause (e) below, shall not exceed $200,000,000 at any time outstanding, when
combined with investments made pursuant to clause (l) below;

(d) obligations of the Borrower to any Subsidiary, or of any Subsidiary to the
Borrower or any other Subsidiary, arising from the cash pooling arrangements in
the ordinary course of business, and the settlement of intercompany balances
generated by such cash pooling arrangements;

(e) Guarantees constituting permitted Indebtedness; provided that (i) a
Subsidiary shall not Guarantee any Indebtedness of the Borrower unless such
Subsidiary is a Guarantor and (ii) the aggregate principal amount of
Indebtedness of Non-Guarantors and Designated Joint Ventures that is Guaranteed
by any Loan Party pursuant to this clause (e), together with investments, loans
and advances made by Loan Parties in or to Non-Guarantors and Designated Joint
Ventures pursuant to clause (c) above, shall not exceed $200,000,000 at any time
outstanding, when combined with investments made pursuant to clause (l) below;

(f) Guarantees by the Borrower of accounts payable of Subsidiaries in the
ordinary course of business;

 

-66-



--------------------------------------------------------------------------------

(g) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) investments in perpetual care trusts, pre-need trusts or similar
transactions made (i) in the ordinary course of such Person’s business and
(ii) subject to applicable Federal, state or local regulations;

(i) Equity Interests and debt obligations owned by the Borrower or any
Subsidiary as a result of the receipt of non-cash consideration from the
disposition of any assets in compliance with Section 6.07;

(j) Permitted Acquisitions;

(k) investments in Regulated Subsidiaries for reserves and capital to the extent
required by applicable Governmental Authorities, as determined in good faith by
the Borrower, so long as the pro forma Leverage Ratio, after giving effect to
such Investment (including, for the avoidance of doubt, the reduction in cash on
hand after giving effect to such investment), is less than or equal to 4.25 to
1.00;

(l) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(m) investments in Swap Agreements permitted by Section 6.08;

(n) investments by the Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan; and

(o) investments not permitted by any other clause of this Section in an
aggregate amount not to exceed $200,000,000 outstanding at any time, when
combined with the aggregate amount of investments, loans and advances made by
Loan Parties in or to Non-Guarantors and Designated Joint Ventures pursuant to
clause (c) above and the aggregate principal amount of Indebtedness of
Non-Guarantors and Designated Joint Ventures that is Guaranteed by any Loan
Party pursuant to clause (e) above.

Section 6.07 Limitation on Asset Sales. The Borrower will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest, owned by it, nor will the Borrower permit
any of the Subsidiaries to issue any additional Equity Interest in such
Subsidiary, except:

(a) (i) dispositions of inventory (including parcels in developed cemetery
properties), used, obsolete, worn out or surplus equipment and Permitted
Investments in the ordinary course of business and (ii) dispositions of property
which the Borrower in good faith determines is no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries;

 

-67-



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Non-Guarantor shall
be made in compliance with Section 6.10 regarding Restrictions on Transactions
with Affiliates below; and

(c) Sale and Leaseback Transactions permitted by Section 6.04 hereof;

(d) dispositions of accounts receivable in connection with the collection or
compromise thereof;

(e) to the extent constituting sales, transfers, leases or dispositions, the
granting of Liens permitted by Section 6.03, the making of Investments permitted
by Section 6.06, mergers, consolidations, liquidations and the sale of all or
substantially all assets permitted by Section 6.05 and Restricted Payments
permitted by Section 6.09; and

(f) sales, transfers, leases and other dispositions of assets (other than
accounts receivable or inventory) the sale of which is not otherwise permitted
by any other clause; provided that (i) the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this clause
(f) shall not exceed $1,000,000,000, (ii) all sales, transfers, leases and other
dispositions individually, or in a series of related transactions, for
consideration in excess of $5,000,000 permitted pursuant to this clause
(f) shall be made for fair value and (iii) the aggregate, non-cash consideration
received in connection with all such sales shall not exceed $200,000,000 during
the term hereof.

For purposes of this Section and Section 6.06, any transaction which is a “like
kind exchange” under Section 1031 of the Code shall be considered a disposition
(if the Borrower or any Subsidiary receives cash consideration upon the
completion thereof) or an acquisition (if the Borrower or a Subsidiary pays cash
consideration upon the completion thereof) only upon the completion of such
transaction, and then only to the extent of the cash received or paid.

Section 6.08 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including foreign exchange risks) to which the
Borrower or any Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of the Borrower or any Subsidiary), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

Section 6.09 Limitation on Restricted Payments. The Borrower will not, and will
not permit any Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment except:

(a) any Subsidiary may make any Restricted Payment to the Borrower or any other
Subsidiary; provided that no Loan Party may make any Restricted Payment to a
Non-Guarantor on a non-ratable basis;

 

-68-



--------------------------------------------------------------------------------

(b) the Borrower may repurchase Equity Interests of the Borrower upon the
exercise of options or the vesting of restricted stock awards to the extent such
Equity Interests represent a portion of the exercise price therefor or for
payment of associated taxes; provided that the total consideration paid for
repurchases of such Equity Interests shall not exceed $10,000,000 in any fiscal
year; and

(c) during any Qualified Acquisition Period, at any time the pro forma Leverage
Ratio (after giving effect to such Restricted Payment, including, for the
avoidance of doubt, the reduction in cash on hand after giving effect to such
Restricted Payment) is greater than 4.25 to 1.00, and so long as no Default or
Event of Default exists at the time, or is created as a result thereof, the
Borrower or any Restricted Subsidiary may declare or make, or agree to pay or
make, directly or indirectly, Restricted Payments in an aggregate amount not to
exceed $150,000,000 for all Restricted Payments declared and/or paid at such
times in any fiscal year.

At any time the pro forma Leverage Ratio (after giving effect to such Restricted
Payment, including, for the avoidance of doubt, the reduction in cash on hand
after giving effect to such Restricted Payment) is less than or equal to 4.25 to
1.00, and so long as no Default or Event of Default exists at the time or is
created as a result of any such Restricted Payment, the provisions of this
Section will not apply.

Section 6.10 Restrictions on Transactions with Affiliates. The Borrower will
not, and will not permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Loan Parties not involving any other
Affiliate and transactions between or among Subsidiaries that are not Loan
Parties not involving any other Affiliate, (c) any investment, loan or advance
involving a Subsidiary that is permitted hereunder, (d) any Restricted Payment
permitted by Section 6.09, (e) issuances of securities or other payments
pursuant to, or the funding of, employment arrangements, indemnification
agreements, stock options and stock ownership plans approved by the board of
directors of the Borrower or such Subsidiary and (ii) the grant of stock options
or similar rights to employees and directors of the Borrower and its
Subsidiaries pursuant to plans approved by the board of directors of the
Borrower and (f) the payment of reasonable fees and expenses and the provision
of customary indemnities to directors of the Borrower and its Subsidiaries who
are not employees of the Borrower or its Subsidiaries.

Section 6.11 Restrictions on Restrictive Agreements. The Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its properties or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to guarantee Indebtedness of
the Borrower or any other Subsidiary that are, in each case in this clause (b),
more restrictive than that which exists as of the Effective Date; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by any Loan Document, (ii) restrictions and

 

-69-



--------------------------------------------------------------------------------

conditions existing on the Effective Date identified on Schedule 6.11 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or commitment) or at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (iii) restrictions and conditions contained in any extension, renewal,
replacement, amendment or modification of each indenture (including any
supplemental indentures entered into pursuant to the terms thereof) to which the
Borrower is a party on the Effective Date and that is identified on the schedule
referenced in clause (ii) above, so long as such restrictions and conditions are
not materially more restrictive than those in the indenture being extended,
renewed, replaced, amended or modified, (iv) restrictions and conditions in any
agreement representing Indebtedness of a Foreign Subsidiary of the Borrower
which is permitted by Section 6.01, (v) in the case of clause (a),
(A) restrictions and conditions in any document governing Indebtedness permitted
under Section 6.01(e) and (f) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness,
(B) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto, (C) any agreement representing Indebtedness of a
Subsidiary of the Borrower that is not a Loan Party which is permitted by
Section 6.01, solely to the extent that such restriction applies only to
property of such Subsidiary that secured such Indebtedness or (D) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business and (vi) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder.

Section 6.12 Financial Covenants.

(a) The Borrower will not permit the Leverage Ratio as of the last day of each
fiscal quarter to be greater than 4.25 to 1.00; provided that, at the Borrower’s
option to be exercised by written notice (including by email) to the
Administrative Agent upon the consummation of a Qualified Acquisition, but no
more than two times during the term hereof, the Leverage Ratio shall not exceed
(i) 5.00 to 1.00 as of the last day of the fiscal quarter in which such
Qualified Acquisition was consummated and as of the last day of the fiscal
quarter ending immediately thereafter, (ii) 4.75 to 1.00 as of the last day of
the fiscal quarter ending immediately thereafter and (iii) 4.50 to 1.00 as of
the last day of the fiscal quarter ending immediately thereafter (such four
quarter period, only to the extent the Borrower has made such an election, a
“Qualified Acquisition Period”).

(b) The Borrower will not permit the Interest Coverage Ratio as of the last day
of each fiscal quarter to be less than 3.00 to 1.00.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08, Section 5.10 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or

 

-71-



--------------------------------------------------------------------------------

(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and the
Subsidiaries increasing after the Effective Date in an aggregate amount
exceeding $50,000,000; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and

 

-72-



--------------------------------------------------------------------------------

payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower, and (iii) take such other steps to
collect the Loans and protect the interest of the Lenders as shall be allowed by
law or in equity.

In the event that the Obligations have been accelerated pursuant to the
immediately preceding paragraph or the Administrative Agent or any Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Administrative Agent and the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
capacity as such, ratably among the Administrative Agent and the Issuing Banks
in proportion to the respective amounts described in this clause First payable
to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and amounts
described in clause Fifth below) payable to the Lenders under the Loan
Documents, including attorney fees, ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to payment of that portion of the Obligations constituting unpaid payment
obligations under Swap Agreements described in clause (c) of the definition of
Obligations and under Bank Products described in clause (d) of the definition of
Obligations, ratably among the Persons to whom such obligations are owed in
proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize any LC Exposure then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor that is not an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to that portion of the Obligations constituting unpaid payment
obligations under Swap Agreements described in clause (c) of the definition of
Obligations otherwise set forth above.

 

-73-



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument,

 

-74-



--------------------------------------------------------------------------------

document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in Houston, Texas, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

-75-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows:

(i) if to the Borrower, to it at 1929 Allen Parkway, Houston, Texas 77019,
Attention of Chief Financial Officer (Phone No. (713) 525-7768; Telecopy No.
(713) 525-7581; E-Mail Address eric.tanzberger@sci-us.com), with copies to
General Counsel (Phone No. (713) 525-5259; Telecopy No. (866) 548-3994; Email
Address gregory.sangalis@sci-us.com) and Director of Treasury (Phone No.
(713) 525-9779; Telecopy No. (713) 525-5591; E-Mail Address
aaron.foley@sci-us.com);

(ii) if to the Administrative Agent, or to JPMorgan Chase Bank, N.A, in its
capacity as an Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, Floor L2, Chicago, Illinois 60603-0480,
Attention: Nanette Wilson (Phone No. 312-385-7084; Telecopy No. (888) 292-9533;
E-Mail Address nanette.wilson@jpmorgan.com), and a copy to JPMorgan Chase Bank,
N.A., 712 Main Street, Floor 8, Houston, Texas 77002-3201, Attention Lydia Gomez
(Phone No. (713) 216-5589; Telecopy No. (713) 216-4651; E-Mail Address
lydia.x.gomez@jpmorgan.com); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

-76-



--------------------------------------------------------------------------------

Section 9.02 Waivers; Amendments; Release of Guarantors.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower there from shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) or the order in
which payments and proceeds are applied to the Obligations as set forth in
Article VII, in each case, in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) permit an Interest Period for any Borrowing with a duration in excess of six
(6) months, without the written consent of each Lender of the Loans to be
included in such Borrowing, (vi) change any provisions of Section 2.21,
Section 2.22 or the definition of “Defaulting Lender”, without the written
consent of each Lender or (vii) change any of the provisions of this Section or
the definition of “Required Lenders,” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (but all of the Revolving Lenders may
amend the definition of “Required Revolving Lenders,” and all of the Term Loan
Lenders may amend the definition of “Required Term Loan Lenders”); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of the Administrative Agent or the Issuing
Banks, as the case may be. Notwithstanding the foregoing, the Administrative
Agent may, in its discretion, waive the provisions of Article VII(i) and
(j) with respect to any Non-Guarantor if the Borrower determines in good faith
that the termination of the existence of such Non-Guarantor is in the interest
of the Borrower and not materially disadvantageous to the Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent

 

-77-



--------------------------------------------------------------------------------

hereunder, except that the Commitment of such Defaulting Lender may not be
increased or extended, the principal amount of any Loan made by such Defaulting
Lender may not be reduced (other than by payment) and the maturity of any Loan
made by such Defaulting Lender may not be extended, in each case, without the
consent of such Defaulting Lender.

(c) Notwithstanding any contrary position in this Agreement or any other Loan
Document, if (a) a Guarantor is no longer a Subsidiary and (b) at the time such
Guarantor became a non-subsidiary, no Event of Default then existed, then such
Guarantor shall be automatically released from its obligations under the
Guarantee Agreement to which it is a party, without need for any formal action
by the Administrative Agent or any Lender; and the Administrative Agent will
confirm such release by a notice to the Borrower upon receipt of a request
therefor.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender and each Person named as a Joint Bookrunner and Joint Lead Arranger
on the cover page hereof, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds there from (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of

 

-78-



--------------------------------------------------------------------------------

the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the outstanding Term Loans and
total Revolving Credit Exposures at such time) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF
THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED HEREUNDER SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS
AND DAMAGES ARISING OUT OF OR RESULTING FROM THE ORDINARY, SOLE AND CONTRIBUTORY
NEGLIGENCE OF SUCH PERSON.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-79-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice (including by email) thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (1) a Revolving Commitment to an
assignee that is a Revolving Lender immediately prior to giving effect to such
assignment or (2) all or any portion of a Term Loan or a Term Loan Commitment to
a Lender, or to an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank, provided that no consent of the Issuing Banks shall be
required for an assignment of a Term Loan or a Term Loan Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of either Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of a Revolving Commitment) and $1,000,000 (in the case
of a Term Loan or a Term Loan Commitment) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) no assignment shall be made to (1) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (2) the Borrower or any Affiliate or Subsidiary thereof
or (3) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (3).

 

-80-



--------------------------------------------------------------------------------

The term “Approved Fund” means any Person (other than a natural person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03; provided that such
release shall not affect any legal responsibility for such Lender’s actions and
failures to act occurring before the effective date of such Assignment and
Assumption). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(d), Section 2.05(e),
Section 2.06(b), Section 2.18(d), or Section 9.03(c),

 

-81-



--------------------------------------------------------------------------------

the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Banks, sell participations to any Person (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or the Borrower or
any of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16 and Section 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(g) (it being
understood that the documentation required under Section 2.17(g) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (i) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive

 

-82-



--------------------------------------------------------------------------------

absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto, and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and such covenants and agreements shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (but excluding any Letter of
Credit that has been Cash Collateralized as contemplated by Section 2.05(c)) and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17, Section 9.03, Section 9.12 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which may be delivered by electronic or telecopy
transmission and each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. The Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-83-



--------------------------------------------------------------------------------

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held, and other obligations at any time owing, by such Lender, such Issuing Bank
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
such Issuing Bank or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the District Courts of the
State of Texas sitting in Houston, Harris County, Texas and of the United States
District Court of the Southern District of Texas, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement

 

-84-



--------------------------------------------------------------------------------

shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c) Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such

 

-85-



--------------------------------------------------------------------------------

Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, in no event whatsoever shall the amount contracted for, charged, paid
or otherwise agreed to be paid to or received by the Administrative Agent or any
Lender for the use, forbearance or detention of money under this Agreement or
any Loan Document or otherwise exceed the maximum non-usurious rate pursuant to
applicable law (the “Maximum Rate”), and if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. Anything
in this Agreement or any other Loan Document to the contrary notwithstanding,
the Borrower shall not be required to pay unearned interest and shall never be
required to pay interest at a rate in excess of the Maximum Rate, and if the
effective rate of interest which would otherwise be payable under this Agreement
and the other Loan Documents would exceed the Maximum Rate, or if the
Administrative Agent or any Lender shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Borrower under this Agreement or Loan
Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower under this Agreement
or any Loan Document shall be reduced to the amount allowed under applicable
law, and (b) any unearned interest paid by the Borrower or any interest paid by
the Borrower in excess of the Maximum Rate shall be credited on the principal of
(or, if the principal amount shall have been paid in full, refunded to the
Borrower). It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
Lender under this Agreement or any Loan Document, are made for the purpose of
determining whether such rate exceeds the Maximum Rate, and shall be made by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Loans evidenced by said Notes all interest at any time
contracted for, charged or received by such Lender in connection therewith.

 

-86-



--------------------------------------------------------------------------------

Section 9.14 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Section 9.15 Joinder of Borrower to Guarantee Agreement. By its execution
hereof, the Borrower hereby joins the Guarantee Agreement for the sole purpose
of agreeing to the provisions of Section 20 thereof.

Section 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-87-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.18 FINAL AGREEMENT OF THE PARTIES. THIS WRITTEN AGREEMENT (INCLUDING
THE EXHIBITS AND SCHEDULES HERETO) AND THE OTHER LOAN DOCUMENTS CONSTITUTE A
“LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS AND
COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

[END OF TEXT]

 

-88-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SERVICE CORPORATION INTERNATIONAL By  

/s/ Eric D. Tanzberger

  Name: Eric D. Tanzberger   Title: Senior Vice President, Chief Financial  
Officer and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent

 

By  

/s/ John Kushnerick

  Name: John Kushnerick   Title: Executive Director



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:

 

BANK OF AMERICA, N.A.

By:  

/s/ Adam Rose

Name:   Adam Rose Title:   Senior Vice President



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Matthew Olson

Name:   Matthew Olson Title:   Director



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:

 

SUNTRUST BANK

By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director



--------------------------------------------------------------------------------

LENDER:

 

COMPASS BANK

By:  

/s/ Daniel Feldman

Name:   Daniel Feldman Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

 

THE BANK OF NOVA SCOTIA

By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director



--------------------------------------------------------------------------------

LENDER:

 

FIFTH THIRD BANK

By:  

/s/ Megan Bickel

Name:   Megan Bickel Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Jonathan F. Lindvall

Name:   Jonathan F. Lindvall Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

 

REGIONS BANK

By:  

/s/ Joey Powell

Name:   Joey Powell Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

ZB, N.A. dba AMEGY BANK

By:  

/s/ Jeremy Newsom

Name:   Jeremy Newsom Title:   Executive Vice President



--------------------------------------------------------------------------------

LENDER:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By:  

/s/ Mark Campbell

Name:   Mark Campbell Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER:

 

BOKF, NA dba BANK OF TEXAS

By:  

/s/ Marian Livingston

Name:   Marian Livingston Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

RAYMOND JAMES BANK, N.A.

By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

ROYAL BANK OF CANADA

By:  

/s/ Hogan Mak

Name:   Hogan Mak Title:   Director



--------------------------------------------------------------------------------

LENDER:

 

COMERICA BANK

By:  

/s/ L J Perenyi

Name:   L J Perenyi Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

 

BRANCH BANKING & TRUST COMPANY

By:  

/s/ Matt McCain

Name:   Matt McCain Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

CADENCE BANK, N.A.

By:  

/s/ Rachel Felker

Name:   Rachel Felker Title:   Portfolio Manager



--------------------------------------------------------------------------------

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION

By:  

/s/ Madeline L. Moran

Name:   Madeline L. Moran Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDER:

 

WOODFOREST NATIONAL BANK

By:  

/s/ John Ellis

Name:   John Ellis Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

By:  

/s/ Cheryl Denenea

Name:   Cheryl Denenea Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDER:

 

TEXAS CAPITAL BANK, N.A.

By:  

/s/ Eva Pawelek

Name:   Eva Pawelek Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

 

WHITNEY BANK

By:  

/s/ Scott Wiginton

Name:   Scott Wiginton Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT 1.01A

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

10 South Dearborn, Floor L2

Chicago, Illinois 60603-0480

Attention: Nanette Wilson

Telecopy: (888) 292-9533

 

  Re: Credit Agreement dated as of March [    ], 2016, by and among Service
Corporation International (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent and the Lenders party to the Credit Agreement

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

 

  (a) Amount of Borrowing: $                    

 

  (b) Requested funding date:                             

 

  (c) Class of Borrowing:

 

                          Revolving Borrowing; or

 

                          Term Loan Borrowing

 

(d) Type of Borrowing:

 

                        ABR Borrowing; or

 

                        Eurodollar Borrowing

 

(e) Requested Interest Period for Eurodollar Borrowing:

 

(f) Location and number of the Borrower’s account to which funds are to be
disbursed:

 

 

 

 

 

Credit Agreement

Exhibit 1.01A



--------------------------------------------------------------------------------

The undersigned certifies that [s]he is an authorized officer of the Borrower
and as such [s]he is authorized to execute this request on behalf of the
Borrower. The Borrower represents and warrants, as of the date of the Borrowing
requested hereby, as to the matters specified in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

Very truly yours, SERVICE CORPORATION INTERNATIONAL, a Texas corporation By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.01A



--------------------------------------------------------------------------------

EXHIBIT 1.01B

FORM OF GUARANTEE AGREEMENT

GUARANTEE AGREEMENT

THIS GUARANTEE AGREEMENT (this “Guarantee”) dated as of             , 20    ,
made by each of the undersigned Subsidiaries of the Borrower (as defined below)
and such other Subsidiaries of the Borrower which hereafter become parties to
this Guarantee (each, a “Guarantor,” and collectively, the “Guarantors”), in
favor of JPMorgan Chase Bank, N.A. as Administrative Agent (the “Agent”) for the
benefit of the Lenders pursuant to that certain Credit Agreement dated as of
March [    ], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the Agent
and the Lenders.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to Service Corporation International, a Texas corporation (the “Borrower”) in a
manner and upon the terms and conditions set forth therein;

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guarantee agreement guaranteeing the Obligations;

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Loans pursuant to the Credit Agreement,
the Guarantors hereby agree as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned thereto in the Credit Agreement.

2. Guarantee of Payment. Each Guarantor (not merely as a surety or guarantor of
collection) hereby jointly, severally, unconditionally and irrevocably,
guarantees the punctual payment and performance when due, whether at stated
maturity, as an installment, by prepayment or by demand, acceleration or
otherwise, of all Obligations heretofore or hereafter existing. If any or all of
the Obligations become due and payable, the Guarantors jointly and severally and
unconditionally promise to pay such Obligations, on demand, together with any
and all expenses (including reasonable counsel fees and expenses in accordance
with Section 9.03 of the Credit Agreement), which may be incurred by the Agent
in collecting any of the Obligations and in connection with the protection,
defense and enforcement of any rights under the Credit Agreement or under any
other Loan Document (the “Expenses”). The Guarantors guarantee that the
Obligations shall be paid strictly in accordance with the terms of the Credit
Agreement or such other documents governing such Obligations. The Obligations
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Credit Agreement. The Agent shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other person or entity or any collateral prior to any demand or

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

other action hereunder against the Guarantors. The Guarantors agree that, as
between the Guarantors and the Agent, to the extent permitted by applicable law,
the Obligations may be declared to be due and payable for the purposes of this
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantors for the purposes of this
Guarantee and each Guarantor shall forthwith pay the Obligations specified by
the Agent to be paid as provided in the Credit Agreement without further notice
or demand, to the extent permitted by applicable law. Notwithstanding anything
contained herein or in the Credit Agreement, any Loan Document or any other
document or any other agreement, security document or instrument relating hereto
or thereto to the contrary, the maximum liability of each Guarantor hereunder
shall never exceed the maximum amount that said Guarantor could pay without
having such payment set aside as a fraudulent transfer or fraudulent conveyance
or similar action under the U.S. Bankruptcy Code or applicable state or foreign
law.

3. Guarantee Absolute. The liability of each Guarantor under this Guarantee is
absolute and unconditional irrespective of: (a) any change in the time, manner
or place of payment of, or in any other term of, the Credit Agreement or the
Obligations, or any other amendment or waiver of or any consent to departure
from any of the terms of the Credit Agreement or the Obligations, including any
increase or decrease in the rate of interest thereon; (b) any release or
amendment or waiver of, or consent to departure from, any other guarantee or
support document, or any exchange, release or non-perfection of any collateral,
for the Credit Agreement or the Obligations; (c) any present or future law,
regulation or order of any jurisdiction or of any agency thereof purporting to
reduce, amend, restructure or otherwise affect any term of the Credit Agreement
or the Obligations; (d) without being limited by the foregoing, any lack of
validity or enforceability of the Credit Agreement or the Obligations; (e) any
other setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Credit Agreement or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or other Guarantors (other
than in each case, a defense of payment in full of the Obligations) and (f) any
claim or assertion that any payment by any Guarantor hereunder should be set
aside pursuant to Section 2 in connection with any stay, injunction or other
prohibition or event, in which case each Guarantor shall be unconditionally
required to pay all amounts demanded of it hereunder prior to any determination
of the maximum liability of each Guarantor hereunder in accordance with
Section 2 and to the extent permitted by applicable law, and the recipient of
such payment, if so required by a final non-appealable court of competent
jurisdiction by a final and non-appealable judgment, shall then be liable for
the refund of any excess amounts. If any such rebate or refund is ever required,
all other Guarantors shall be fully liable for the repayment thereof to the
maximum extent allowed by applicable law.

4. Guarantee Irrevocable. This Guarantee is a continuing guarantee of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until payment in full of all Obligations and other amounts
payable under this Guarantee and until all Commitments of the Lenders to make
Loans under the Credit Agreement shall be terminated in accordance with the
terms thereof and the Credit Agreement is no longer in effect in accordance with
the terms thereof.

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

5. Reinstatement. This Guarantee shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time any payment of any
of the Obligations is rescinded or must otherwise be returned by the Agent on
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Borrower, any Guarantor, or any Person that is a party to the Loan
Documents, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to any of the
Borrower, any Guarantor or any other Person that is a party to the Loan
Documents, or otherwise, all as though the payment had not been made, to the
extent permitted by applicable law.

6. Subrogation. Each Guarantor hereby agrees that it shall not exercise any
rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise, until all the Obligations have been paid in full
and the Credit Agreement is no longer in effect. Any amounts paid to a Guarantor
on account of subrogation rights under this Guarantee at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement. If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and the Credit Agreement is no longer in effect,
the Agent shall, at such Guarantor’s request, execute and deliver to the
Guarantor the appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from such payment.

7. Subordination. Any liabilities owed by the Borrower to the Guarantors in
connection with any extension of credit or financial accommodation by the
Guarantors to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of the Borrower to the Guarantors, if the Agent so
requests, shall be collected, enforced and received by the Guarantors as trustee
for the Agent and shall be paid over to the Agent on account of the Obligations.

8. Certain Taxes. The Guarantors further agree that all payments to be made
hereunder shall be made without setoff or counterclaim and free and clear of,
and without deduction for Taxes in accordance with Section 2.17 of the Credit
Agreement. If any Taxes are required to be withheld from any amounts payable to
the Agent hereunder, the amounts so payable to the Agent shall be increased to
the extent necessary to yield to the Agent (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid in accordance with
Section 2.17 of the Credit Agreement. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by a Guarantor to a Governmental Authority,
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

9. Representations and Warranties. Each of the Guarantors represents and
warrants that: (a) this Guarantee (i) has been authorized by all necessary
corporate action; (ii) does not violate any agreement, instrument, law,
regulation or order applicable to it; (iii) does not require the consent or
approval of any Person, or any filing or registration of any kind except as have
been

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

made or obtained and as are in full force and effect; and (iv) is the legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except to the extent that enforcement
may be limited by applicable bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally; and (b) in executing and delivering this
Guarantee, such Guarantor has not relied and will not rely upon any
representations or warranties of the Agent not embodied herein or any acts
heretofore or hereafter taken by the Agent (including but not limited to any
review by the Agent of the affairs of the Borrower).

10. Remedies Generally. The remedies provided in this Guarantee are cumulative
and not exclusive of any remedies provided by law.

11. Setoff. Each Guarantor agrees that, in addition to (and without limitation
of) any right of setoff, banker’s lien or counterclaim the Agent or the Lenders
may otherwise have, the Agent and each of the Lenders shall be entitled, at
their option, to offset balances (general or special, time or demand,
provisional or final) held by them for the accounts of the Guarantors at any of
the Agent’s or any Lender’s offices, in U.S. dollars or in any other currency,
against any amount payable by the Guarantors under this Guarantee which is not
paid when due, to the extent permitted by applicable law and in the manner set
forth in Section 9.08 of the Credit Agreement, in which case it shall promptly
notify the Guarantors thereof; provided that the Agent’s or any Lender’s failure
to give such notice shall not affect the validity thereof.

12. Formalities. To the fullest extent it can do so in accordance with
applicable law, each Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations, the
Credit Agreement and this Guarantee and any liability to which the Credit
Agreement and this Guarantee applies or may apply, and waives presentment,
demand of payment, notice of intent to accelerate, notice of acceleration,
notice of dishonor or nonpayment, and any requirement that the Agent institute
suit, collection proceedings or take any other action to collect the
Obligations, including any requirement that the Agent protect, secure, perfect
or insure any security interest or Lien against any Property subject thereto or
exhaust any right or take any action against the Borrower or any other Person
(including the other Guarantors) or any collateral (it being the intention of
the Agent and each Guarantor that the obligations of such Guarantor under this
Guarantee are to be a guarantee of payment and not of collection) or that the
Borrower or any other Person (including the other Guarantors) be joined in any
action hereunder. To the fullest extent it can do so in accordance with
applicable law, each Guarantor hereby waives marshaling of assets and
liabilities, notice by the Agent of the creation of any Indebtedness or
liability to which it applies or may apply, any amounts received by the Agent,
notice of disposition or substitution of collateral and of the creation,
advancement, increase, existence, extension, renewal, rearrangement and/or
modification of the Obligations.

13. Amendments and Waivers. No amendment or waiver of any provision of this
Guarantee, nor consent to any release by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Agent and such Guarantor,
and then the waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Agent to exercise, and no delay in exercising, any right under this Guarantee
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

14. Expenses. The Guarantors shall reimburse the Agent on demand for all
Expenses without duplication of any reimbursements affected under the Credit
Agreement all in accordance with the Credit Agreement. The obligations of the
Guarantors under this Section shall survive the termination of this Guarantee.

15. Assignment. This Guarantee shall be binding on, and shall inure to the
benefit of the Guarantors, the Agent and their respective permitted successors
and assigns; provided that the Guarantors may not assign or transfer their
respective rights or obligations under this Guarantee. Without limiting the
generality of the foregoing: (a) the obligations of the Guarantors under this
Guarantee shall continue in full force and effect and shall be binding on any
successor partnership and on previous partners and their respective estates if
any of the Guarantors is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise; and (b) the Agent may
assign, or otherwise transfer its rights under the Credit Agreement to any other
person or entity in accordance with the terms and conditions thereof, and the
other person or entity shall then become vested with all the rights granted to
the Agent in this Guarantee or otherwise. Any Guarantor may merge into the
Borrower or another Guarantor as provided in the Credit Agreement.

16. Captions. The headings and captions in this Guarantee are for convenience
only and shall not affect the interpretation or construction of this Guarantee.

17. Governing Law, Etc. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. EACH GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE DISTRICT COURTS OF THE STATE OF TEXAS
SITTING IN HOUSTON, HARRIS COUNTY, TEXAS AND THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEROF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. SERVICE OF PROCESS BY THE AGENT IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR, AND EACH
GUARANTOR IRREVOCABLY CONSENTS TO SUCH SERVICE OF PROCESS, IF SENT TO SUCH
GUARANTOR IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT
AGREEMENT AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY SUCH
GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO JURY
TRIAL IN ANY ACTION RELATED TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH GUARANTOR HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTEE TO THE
FULLEST EXTENT IT CAN DO SO IN ACCORDANCE WITH APPLICABLE LAW.

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

18. Integration; Effectiveness. This Guarantee alone sets forth the entire
understanding of the Guarantors and the Agent relating to the guarantee of the
Obligations and constitutes the entire contract between the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Guarantee shall become effective when it shall have been executed and delivered
by the Guarantors to the Agent. Delivery of an executed signature page of this
Guarantee by telecopy shall be effective as delivery of a manually executed
signature page of this Guarantee. This Guarantee may be executed in any number
of counterparts, all of which, when taken together, shall constitute a single
agreement.

19. Automatic Release. As provided in Section 9.02 of the Credit Agreement, a
Guarantor shall be automatically released from its obligations under this
Guarantee upon the satisfaction of the conditions set forth therein.

20. Keepwell. Each Qualified ECP Guarantor (as hereinafter defined) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guarantee in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 20 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 20 shall remain in full force and effect until terminated in accordance
with the terms hereof. Each Qualified ECP Guarantor intends that this Section 20
constitute, and this Section 20 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used in
this Section 20, the term “Qualified ECP Guarantor” means, in respect of any
Swap Obligation, each Loan Party that has total assets exceeding $10,000,000 at
the time the relevant Guarantee becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[END OF TEXT]

 

Credit Agreement

Exhibit 1.01B



--------------------------------------------------------------------------------

EXHIBIT 1.01C-1

FORM OF REVOLVING NOTE

REVOLVING NOTE

 

$                                             , 20    

FOR VALUE RECEIVED, the undersigned, SERVICE CORPORATION INTERNATIONAL, a Texas
corporation, the Borrower under that certain Credit Agreement dated as of March
[    ], 2016 (as may be amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, HEREBY PROMISES TO
PAY to the order of                     (“Lender”), the amount in respect of
Revolving Loans as may be advanced from time to time under the Credit Agreement
by the Lender in accordance with such Lender’s Revolving Commitment outstanding
from time to time. All capitalized terms used herein and not otherwise defined
shall have the meanings as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full and the Revolving Commitments are
terminated, at the place and at such times and at such interest rates as are
specified in the Credit Agreement. Payments made by the Borrower in respect of
the amounts due hereunder shall be allocated to the Lender by the Administrative
Agent on the terms specified in the Credit Agreement.

This Note is one of the Notes in respect of the Revolving Loans referred to in,
and this Note and all provisions herein are entitled to the benefits of, the
Credit Agreement. The Credit Agreement, among other things, (a) provides for the
making of Revolving Loans by the Lender and other Lenders to the Borrower from
time to time, and (b) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events, for prepayments on account
of principal hereof prior to the maturity hereof upon the terms and conditions
therein specified, and for limitations on the amount of interest paid such that
no provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

The Borrower hereby waives grace (except to the extent expressly provided in the
Credit Agreement), demand, presentment for payment, notice of dishonor or
default, acceleration, intent to accelerate, protest and notice of protest and
diligence in collecting and bringing of suit against any party hereto, and
agrees to all renewals, extensions or partial payments hereon and to any release
or substitution of any security herefor, in whole or in part, with or without
notice, before or after maturity, in the case of each of the foregoing, pursuant
to the terms of, and solely to the extent required by, the Credit Agreement or
any other Loan Document to which the Borrower is a party.

 

Credit Agreement

Exhibit 1.01C-1



--------------------------------------------------------------------------------

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

BORROWER: SERVICE CORPORATION INTERNATIONAL By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.01C-1



--------------------------------------------------------------------------------

EXHIBIT 1.01C-2

FORM OF TERM NOTE

TERM NOTE

 

$                                             , 20    

FOR VALUE RECEIVED, the undersigned, SERVICE CORPORATION INTERNATIONAL, a Texas
corporation, the Borrower under that certain Credit Agreement dated as of March
[    ], 2016 (as may be amended or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders named therein and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, HEREBY PROMISES TO
PAY to the order of                  (“Lender”), the aggregate unpaid principal
amount of the Term Loan owed to the Lender by the Borrower pursuant to the
Credit Agreement, on the dates and in the amounts set forth in the Credit
Agreement. All capitalized terms used herein and not otherwise defined shall
have the meanings as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until the principal
amount hereof has been paid in full, at the place and at such times and at such
interest rates as are specified in the Credit Agreement. Payments made by the
Borrower in respect of the amounts due hereunder shall be allocated to the
Lender by the Administrative Agent on the terms specified in the Credit
Agreement.

This Note is one of the Notes in respect of the Term Loans referred to in, and
this Note and all provisions herein are entitled to the benefits of, the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Term Loans by the Lender and other Lenders to the Borrower, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

The Borrower hereby waives grace (except to the extent expressly provided in the
Credit Agreement), demand, presentment for payment, notice of dishonor or
default, acceleration, intent to accelerate, protest and notice of protest and
diligence in collecting and bringing of suit against any party hereto, and
agrees to all renewals, extensions or partial payments hereon and to any release
or substitution of any security herefor, in whole or in part, with or without
notice, before or after maturity, in the case of each of the foregoing, pursuant
to the term of, and solely to the extent required by, the Credit Agreement or
any other Loan Document to which the Borrower is a party.

 

Credit Agreement

Exhibit 1.01C-2



--------------------------------------------------------------------------------

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered by its duly authorized officer as of the date first written above.

 

BORROWER: SERVICE CORPORATION INTERNATIONAL By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 1.01C-2



--------------------------------------------------------------------------------

EXHIBIT 2.17A

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March [    ], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Credit Agreement

Exhibit 2.71A



--------------------------------------------------------------------------------

EXHIBIT 2.17B

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March [    ], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Credit Agreement

Exhibit 2.71B



--------------------------------------------------------------------------------

EXHIBIT 2.17C

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March [    ], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) or (ii) an IRS Form W-8ECI accompanied
by an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Credit Agreement

Exhibit 2.71C



--------------------------------------------------------------------------------

EXHIBIT 2.17D

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March [    ], 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Service Corporation International, a Delaware corporation
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS
Form W-8ECI accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Credit Agreement

Exhibit 2.71D



--------------------------------------------------------------------------------

EXHIBIT 5.01

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that [s]he is the [chief financial
officer/principal accounting officer/treasurer/controller] of Service
Corporation International, a Texas corporation (the “Borrower”) and that as such
[s]he is authorized to execute this certificate on behalf of the Company. With
reference to the Credit Agreement dated as of March [    ], 2016 (together with
all amendments or supplements thereto being the “Credit Agreement”), among the
Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent and the Lenders (as
defined in the Credit Agreement), the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Credit Agreement unless otherwise specified):

 

21. The representations and warranties of the Borrower and its Subsidiaries
contained in Article III of the Credit Agreement and in the Loan Documents were
true and correct in all material respects when made, and are repeated at and as
of the time of delivery hereof and to the best of the undersigned’s knowledge
are true and correct in all material respects at and as of the time of such
delivery, except for such representations and warranties as are by their express
terms limited to a specific date; provided that the aforementioned materiality
qualifier shall not apply to the extent any representation and warranty contain
a materiality qualifier within such representation and warranty.

 

22. The Borrower hereby certifies that no Event of Default or Default has
occurred and is continuing.

 

23. Calculations for all financial covenants contained in the Credit Agreement
are set forth in the worksheet attached hereto as Exhibit A.

 

24. Except as set forth on Exhibit B attached hereto, there have been no changes
in GAAP or in the application thereof, as used in the preparation of the
Borrower’s consolidated financial statements, since the date of the audited
financial statements referred to in Section 3.04 of the Credit Agreement.

 

Credit Agreement

Exhibit 5.01



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this             day of                     , 20    .

 

BORROWER:

SERVICE CORPORATION

INTERNATIONAL

By:  

 

Name:  

 

Title:  

 

 

Credit Agreement

Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT A to

EXHIBIT 5.01

FINANCIAL COVENANT CALCULATION WORKSHEET

 

    

Pro Forma

Calculation

  

Covenant

Requirement

Interest Coverage Ratio:      

(i)     Consolidated EBITDA

     

To

     

(ii)    Consolidated Interest Expense:

     

the actual Cash Interest Expense (including imputed interest expense in respect
of Capital Lease Obligations)

      Leverage Ratio:      

The difference of:

     

(i)     Total Debt minus

     

(ii)    unrestricted cash on hand of the Borrower and its Subsidiaries

     

To

     

Consolidated EBITDA

     

Calculation of Consolidated EBITDA

 

A.     Consolidated Operating Income

   $                    

(i) minus any gains or plus any losses on sales and impairments of assets, to
the extent included in Consolidated Operating Income;

$                                 

(ii) plus depreciation and amortization (to the extent included in operating
expenses and excluding amortization of deferred loan costs);

$                                 

(iii) plus non-cash stock compensation expense/amortization (to the extent
included in operating expenses);

$                                 

(iv) plus rent expense in previous periods associated with assets later
capitalized with on-balance sheet debt;

$                                 

 

Credit Agreement

Exhibit A to Exhibit 5.01



--------------------------------------------------------------------------------

(v) plus (A) cash expenses incurred and related to any acquisition or
restructuring to the extent included in operating expenses, including expenses
within the first 24 months after the related acquisition or restructuring, such
as, but not limited to, severance of management and employees, termination costs
and buyouts of contracts and lease agreements, conversions of computer systems
and networks, transfer of documents and other assets, legal and advisory fees
directly related thereto, and other items reasonably incurred of a similar
nature and (B) non-cash acquisition expenses that would not otherwise be picked
up in other non-cash addbacks to EBITDA;1

$                                 

(vi) minus expenses attributable to surety premiums;

$                                 

(vii) minus Pro Forma Divested EBITDA (to the extent positive and previously
included in operating income) or plus Pro Forma Divested EBITDA (to the extent
negative and previously included in operating income);2

$                                 

(viii) plus EBITDA of any acquired operations in the period from the beginning
of the period for which EBITDA is to be determined to the date of such
acquisition;3

$                                 

(ix) plus EBITDA of discontinued operations still owned (to the extent positive)
and minus EBITDA of discontinued operations still owned (to the extent
negative);

$                                 

(x) plus net cash flow from/to non-consolidated joint ventures to the extent
received/paid in cash;

$                                 

(xi) plus non-recurring and non-cash expenses (to the extent included in
operating expenses) and minus non-recurring and non-cash income (to the extent
included in operating income);

$                                 

 

 

1  Detail of expenses related to acquisition(s) and restructuring attached.

2  Detail of Pro Forma Divested EBITDA attached.

3  Detail of acquired EBITDA attached.

 

Credit Agreement

Exhibit A to Exhibit 5.01



--------------------------------------------------------------------------------

(xii) plus readily identifiable cost savings and other synergies that are
related to Permitted Acquisitions and for which substantial steps will be taken
within 12 months after the calculation date, to the extent not already included
in the calculation of EBITDA4;

$                                 

(xiii) plus one-time fees, cash charges and other cash expenses, premiums or
penalties incurred in connection with any asset sale, any issuance of equity
interests or any issuance, incurrence or repayment of indebtedness and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed);

$                                 

(xiv) plus or minus any net after-tax effect of extraordinary, nonrecurring or
unusual gains or losses or income or expenses (including the effect of all fees
and expenses relating thereto) (to the extent included in operating income); and

$                                 

(xv) plus or minus any non-cash gain or loss attributable to the mark to market
movement in the valuation of hedging obligations or other derivative
instruments.

$                                 

Equals Consolidated EBITDA

$                                 5

 

B. Calculation of Total Debt

(i) obligations for borrowed money, debt obligations evidenced by bonds,
debentures, promissory notes and other similar instruments;

$                                 

(ii) Capital Lease Obligations; and

$                                 

 

 

4  Detail of cash expenses related to cost saving and other synergies attached.

5  The aggregate amount of the add-backs permitted pursuant to clauses (v),
(xii), and (xiv) above, shall not exceed 15% of Consolidated EBITDA for the
applicable four quarter period (calculated after giving effect to any such
add-backs)

 

Credit Agreement

Exhibit A to Exhibit 5.01



--------------------------------------------------------------------------------

(iii) any other Indebtedness that would be reflected on balance sheet in
accordance with GAAP other than Indebtedness in respect of letters of credit
(including Letters of Credit), except to the extent of unreimbursed amounts
thereunder.

$                                 

 

Equals Total Debt

   $                            

 

Credit Agreement

Exhibit A to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT B to

EXHIBIT 5.01

CHANGES

 

Credit Agreement

Exhibit B to Exhibit 5.01



--------------------------------------------------------------------------------

EXHIBIT 9.04

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                          2.   
Assignee:                                                                [and is
an Affiliate/Approved Fund of [identify Lender]6] 3.    Borrower:    Service
Corporation International 4.    Administrative Agent:    JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement

 

 

6  Select as applicable.

 

Exhibit 9.04-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $1,400,000,000 Credit Agreement dated as of March
[    ], 2016 among Service Corporation International, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto 6.    Assigned Interest:   

 

FACILITY ASSIGNED

  

AGGREGATE AMOUNT

OF

[REVOLVING / TERM]

COMMITMENT /

[REVOLVING / TERM]

LOANS FOR ALL

LENDERS

   AMOUNT OF
[REVOLVING / TERM]
COMMITMENT /
[REVOLVING / TERM]
LOANS ASSIGNED    PERCENTAGE
ASSIGNED OF
[REVOLVING / TERM]
COMMITMENT /
[REVOLVING / TERM]
LOANS7      $    $    %      $    $    %      $    $    %      $    $    %

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

7  Set forth, to at least 9 decimals, as a percentage of the relevant
Commitment/Loans of all Lenders thereunder.

 

Exhibit 9.04-2



--------------------------------------------------------------------------------

ASSIGNOR [NAME OF ASSIGNOR] By:     Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
Title:

 

Exhibit 9.04-3



--------------------------------------------------------------------------------

Consented to and Accepted: [JPMorgan Chase Bank, N.A., as Administrative Agent,
By  

 

  Name:   Title:]8 [JPMorgan Chase Bank, N.A.,as Issuing Bank] By  

 

  Name:   Title:]9 [Bank of America, N.A.,as Issuing Bank] By  

 

  Name:   Title:]10 [Wells Fargo Bank, National Association,as Issuing Bank] By
 

 

  Name:   Title:]11

 

8  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

9  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

10  To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.

11  To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.

 

Exhibit 9.04-4



--------------------------------------------------------------------------------

[SunTrust Bank, as Issuing Bank] By  

 

  Name:   Title:]12 [Consented to:]13 [SERVICE CORPORATION INTERNATIONAL] By  

 

  Name:   Title:

 

12  To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.

13  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit 9.04-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) and it is not a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of the
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of the
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest,

 

Exhibit 9.04-6



--------------------------------------------------------------------------------

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 

Exhibit 9.04-7



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

[On file with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 2.05(k)

Existing Letters of Credit

 

Beneficiary    Amount      Expiration
Date

RELIANCE INSURANCE COMPANY

     2,428,740.00       7-Mar-17

NATIONAL UNION FIRE INSURANCE

     1,579,991.00       18-Mar-17

OLD REPUBLIC INSURANCE COMPANY

     21,400,998.00       1-May-16

CONTINENTAL INSURANCE COMPANY

     357,000.00       13-May-16

OLD REPUBLIC INSURANCE COMPANY

     531,000.00       1-Jul-16

OLD REPUBLIC INSURANCE COMPANY

     3,900,000.00       1-May-16

JEA (JACKSONVILLE ENERGY AUTHORITY)

     43,200.00       31-Mar-17

BOARD OF SUPERVISORS OF FAIRFAX CO

     95,200.00       11-Jun-16

BOARD OF COUNTY SUPERVISORS

     160,225.23       17-Jul-16

THE HARTFORD FIRE INSURANCE CO

     300,000.00       16-Sep-16

TALBOT CENTER ASSOCIATES, LLC

     75,000.00       18-Jul-16   

 

 

          30,871,354.23         

 

 

    



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Note: As used herein, “SCI”, “Company”, “we”, “our”, and “us” refer to Service
Corporation International and companies owned directly or indirectly by Service
Corporation International, unless the context requires otherwise.

Litigation

We are a party to various litigation matters, investigations, and proceedings.
Some of the more frequent ordinary routine litigations incidental to our
business are based on burial practices claims and employment related matters,
including discrimination, harassment, and wage and hour laws and regulations.
For each of our outstanding legal matters, we evaluate the merits of the case,
our exposure to the matter, possible legal or settlement strategies, and the
likelihood of an unfavorable outcome. We intend to vigorously defend ourselves
in the lawsuits described herein; however, if we determine that an unfavorable
outcome is probable and can be reasonably estimated, we establish the necessary
accruals. We hold certain insurance policies that may reduce cash outflows with
respect to an adverse outcome of certain of these litigation matters. We accrue
such insurance recoveries when they become probable of being paid and can be
reasonably estimated.

Wage and Hour Claims. We are named a defendant in various lawsuits alleging
violations of federal and state laws regulating wage and hour pay, including but
not limited to the Samborsky lawsuit described below.

Charles Samborsky, et al, individually and on behalf of those persons similarly
situated, v. SCI California Funeral Services, Inc., et a ; Case No. BC544180; in
the Superior Court of the State of California for the County of Los Angeles,
Central District-Central Civil West Courthouse. This lawsuit was filed in April
2014 against an SCI subsidiary and purports to have been brought on behalf of
employees who worked as family service counselors in California since April
2010. The plaintiffs allege causes of action for various violations of state
laws regulating wage and hour pay. The plaintiffs seek unpaid wages,
compensatory and punitive damages, attorneys’ fees and costs, interest, and
injunctive relief. The claims have been sent to arbitration. We cannot quantify
our ultimate liability, if any, in this lawsuit.

Claims Regarding Acquisition of Stewart Enterprises. We are involved in the
following lawsuits.

Karen Moulton, Individually and on behalf of all others similarly situated v.
Stewart Enterprises, Inc., Service Corporation International and others; Case
No. 2013-5636; in the Civil District Court Parish of New Orleans. This case was
filed as a class action in June 2013 against SCI and our subsidiary in
connection with SCI’s proposed acquisition of Stewart Enterprises, Inc. The
plaintiffs allege that SCI aided and abetted breaches of fiduciary duties by
Stewart Enterprises and its board of directors in negotiating the combination of
Stewart Enterprises with a subsidiary of SCI. The plaintiffs seek damages
concerning the combination. We filed exceptions to the plaintiffs’ complaint
that were granted in June 2014. Thus, subject to appeals, SCI will no longer be
party to the suit. The case will continue against our subsidiary Stewart
Enterprises and its former individual directors. We cannot quantify our ultimate
liability, if any, for the payment of damages.

S.E. Funeral Homes of California, Inc. v. The Roman Catholic Archbishop of Los
Angeles, et al; Case No. BC559142; in the Superior Court of the State of
California for the County of Los Angeles. The plaintiff is a company indirectly
owned by Stewart Enterprises, Inc. The plaintiff filed this action in September
2014 to prevent The Roman Catholic Archbishop of Los Angeles (the “Archdiocese”)
from terminating six ground leases. In reliance on the leases having 40 year
terms beginning at the earliest in 1997, the plaintiff had previously made
material investments since 1997 in constructing and operating funeral homes,
chapels, mausoleums, and other improvements on the leased premises. In addition,
the plaintiff has created a material backlog of deferred preneed revenue that
plaintiff expects to receive in the coming years. In September 2014, the
Archdiocese delivered notices purporting to terminate the leases and alleging
that the leases were breached because the plaintiff did not obtain the
Archdiocese’s consent before Stewart Enterprises, Inc. entered into a reverse
merger with an affiliate of SCI. The plaintiff disputes this contention and
seeks, among other things, a declaratory judgment declaring that the
Archdiocese’s purported termination notices are invalid, requiring specific
performance of the leases, or, in the alternative, awarding plaintiff
compensatory damages. In February 2016, the Court entered a ruling on cross
motions for summary judgment granting the Archdiocese’s motion and denying the
plaintiff’s motion. The plaintiff intends to vigorously appeal these rulings. We
cannot quantify the ultimate outcome in this lawsuit.



--------------------------------------------------------------------------------

The ultimate outcome of the matters described above cannot be determined at this
time. We intend to vigorously defend all of the above lawsuits; however, an
adverse decision in one or more of such matters could have a material effect on
us, our financial condition, results of operations, and cash flows.



--------------------------------------------------------------------------------

Schedule 3.12

List of Subsidiaries

 

Domestic

Jurisdiction of

Organization

  

Entity Name

  

Owner(s)

   % of
Ownership  

TX

   Abbey Plan of Texas, Inc.    S.E. Funeral Homes of Texas, Inc.      100.00 % 

LA

   Acme Mausoleum, LLC    Stewart Resource Center, LLC      100.00 % 

AL

   Advanced Planning (Alabama), Inc.    Alderwoods Group, LLC      100.00 % 

IN

   Advance Planning of America, Inc.    Alderwoods Group, LLC      100.00 % 

MA

   Affiliated Family Funeral Service, Inc.    SCI Funeral Services, LLC     
100.00 % 

AK

   Alderwoods (Alaska), Inc.    Alderwoods Group, LLC      100.00 % 

AR

   Alderwoods (Arkansas), Inc.    Alderwoods Group, LLC      100.00 % 

IL

   Alderwood (Chicago Central), Inc.    Alderwoods (Illinois), Inc.      71.00
%        Osiris Holding Corporation      29.00 % 

IL

   Alderwoods (Chicago North), Inc.    SCI Funeral Services of Florida, LLC     
56.00 %        Alderwoods Group, LLC      43.00 %        Alderwoods (Illinois),
Inc.      1.00 % 

CO

   Alderwoods (Colorado), Inc.    Alderwoods Group, LLC      100.00 % 

CT

   Alderwoods (Connecticut), Inc.    Alderwoods Group, LLC      51.80 %       
Alderwoods (New York), LLC      48.20 % 

GA

   Alderwoods (Georgia), LLC    Alderwoods Group, LLC      100.00 % 

CA

   Alderwoods Group (California), Inc.    Alderwoods Group, LLC      100.00 % 

DE

   Alderwoods Group, LLC    Service Corporation International      100.00 % 

ID

   Alderwoods (Idaho), Inc.    Alderwoods Group, LLC      100.00 % 

IL

   Alderwoods (Illinois), Inc.    Alderwoods Group, LLC      100.00 % 

IN

   Alderwoods (Indiana), Inc.    Alderwoods Group, LLC      88.50 %       
Alderwoods (Tennessee), LLC      11.50 % 

KS

   Alderwoods (Kansas), Inc.    Alderwoods Group, LLC      100.00 % 

MD

   Alderwoods (Maryland), Inc.    Alderwoods Group, LLC      100.00 % 

MA

   Alderwoods (Massachusetts), Inc.    Alderwoods Group, LLC      100.00 % 



--------------------------------------------------------------------------------

MI

   Alderwoods (Michigan), Inc.    Alderwoods Group, LLC      100.00 % 

MN

   Alderwoods (Minnesota), LLC    Alderwoods Group, LLC      100.00 % 

DE

   Alderwoods (Mississippi), Inc.    Alderwoods Group, LLC      100.00 % 

MO

   Alderwoods (Missouri), Inc.    Alderwoods Group, LLC      100.00 % 

MT

   Alderwoods (Montana), Inc.    Alderwoods Group, LLC      100.00 % 

NV

   Alderwoods (Nevada), Inc.    Alderwoods Group, LLC      100.00 % 

NM

   Alderwoods (New Mexico), Inc.    Alderwoods Group, LLC      100.00 % 

NY

   Alderwoods (New York), LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

NC

   Alderwoods (North Carolina), Inc.    Alderwoods Group, LLC      48.80 %    
   Carothers Holding Company, Inc.      50.70 %        Lineberry Group, Inc.   
  0.50 % 

OH

   Alderwoods (Ohio) Cemetery Management, Inc.    Alderwoods Group, LLC     
100.00 % 

OH

   Alderwoods (Ohio) Funeral Home, Inc.    Alderwoods Group, LLC      100.00 % 

OK

   Alderwoods (Oklahoma), Inc.    Alderwoods Group, LLC      100.00 % 

OR

   Alderwoods (Oregon), Inc.    Alderwoods Group, LLC      100.00 % 

KY

   Alderwoods (Partner), Inc.    Alderwoods Group, LLC      100.00 % 

SC

   Alderwoods (South Carolina), Inc.    Alderwoods Group, LLC      44.00 %    
   Carothers Holding Company, Inc.      56.00 % 

TN

   Alderwoods (Tennessee), LLC    Alderwoods Group, LLC      100.00 % 

CA

   Alderwoods (Texas), Inc.    Alderwoods Group, LLC      100.00 % 

WA

   Alderwoods (Washington), Inc.    Alderwoods Group, LLC      100.00 % 

WV

   Alderwoods (West Virginia), Inc.    Alderwoods Group, LLC      100.00 % 

WI

   Alderwoods (Wisconsin), Inc.    Alderwoods Group, LLC      99.00 %       
Osiris Holding Corporation      1.00 % 

DE

   American Burial and Cremation Centers, Inc.    Alderwoods Group, LLC     
100.00 % 

MI

   AMG, Inc.    SCI Virginia Funeral Services, Inc.      100.00 % 

PA

   Auman Funeral Home, Inc.    SCI Pennsylvania Funeral Services, Inc.     
100.00 % 

PA

   Auman’s, Inc.    Theo. C. Auman, Inc.      100.00 % 

LA

   Ballyhoo Innovations, Inc.    Stewart Enterprises, Inc.      100.00 % 

MD

   BAMFH, Inc.    SCI Maryland Funeral Services, Inc.      100.00 % 

WV

   Bartlett-Burdette-Cox Funeral Home, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 



--------------------------------------------------------------------------------

OH

   Bennett-Emmert-Szakovits Funeral Home, Inc.    Alderwoods Group, LLC     
100.00 % 

MD

   Bounds Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

PA

   Bright Undertaking Company    Alderwoods Group, LLC      100.00 % 

MD

   Burgee-Henss-Seitz Funeral Home, Inc.    SCI Maryland Funeral Services, Inc.
     100.00 % 

DE

   California Cemetery and Funeral Services, LLC    SCI California Funeral
Services, Inc.      5.00 %        ECI Capital Corporation      95.00 % 

NC

   Carothers Holding Company, Inc.    Alderwoods Group, LLC      100.00 % 

WV

   Casdorph & Curry Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

NC

   Catawba Memorial Park, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   Cedar Hill Cemetery Company, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

DE

   CemCare, Inc.    SCI Texas Funeral Services, Inc.      100.00 % 

FL

   Cemetery Management, Inc.    Stewart Enterprises, Inc.      100.00 % 

OR

   Chapel of the Roses, Inc.    S.E. Acquisition of Oregon, Inc.      100.00 % 

OR

   Chapel of the Valley Funeral Home, Inc.    S.E. Acquisition of Oregon, Inc.
     100.00 % 

MD

   Charles S. Zeiler & Son, Inc.    SCI Maryland Funeral Services, Inc.     
100.00 % 

NY

   Chas. Peter Nagel, LLC    SCI Funeral Services of New York, Inc.      100.00
% 

GA

   Cheatham Hill Memorial Park, Inc.    Cemetery Management, Inc.      100.00 % 

IL

   Chicago Cemetery Corporation    Alderwoods (Illinois), Inc.      100.00 % 

DE

   Christian Funeral Services, Inc.    Service Corporation International     
100.00 % 

VA

   Clinch Valley Memorial Cemetery, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

DE

   CMSD, LLC    SCI Capital Corporation      100.00 % 

WA

   Cremation Society Northwest, Inc.    S.E. Acquisition of California, Inc.   
  100.00 % 

MD

   Crest Lawn Memorial Gardens, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

TX

   Dial Dunkin Enterprises, Inc.    SCI Texas Funeral Services, Inc.      100.00
% 

DE

   Dignity Memorial Network, Inc.    SCI Management L.P.      100.00 % 

TX

   DSP General Partner, Inc.    Alderwoods Group, LLC      100.00 % 

CA

   DSP General Partner II, Inc.    DSP General Partner, Inc.      100.00 % 

SC

   Dunbar Funeral Home    S.E. Mid-Atlantic, LLC      100.00 % 

MO

   D.W. Newcomer’s Sons, inc.    S.E. South-Central, LLC      100.00 % 

MO

   DWN Properties, Inc.    S.E. South-Central, LLC      100.00 % 

WA

   E. R. Butterworth & Sons    S.E. Acquisition of California, Inc.      100.00
% 



--------------------------------------------------------------------------------

TN

   Eagle Financial Associates, Inc.    Alderwoods Group, LLC      100.00 % 

TX

   Earthman Holdings, Inc.    Alderwoods Group, LLC      100.00 % 

WV

   Eastern Cemetery Associates, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

GA

   Eastlawn Corporation    Stewart Enterprises, Inc.      100.00 % 

DE

   ECI Capital Corporation    SCI California Funeral Services, Inc.      100.00
% 

DE

   ECI Cemetery Services of Maryland, LLC    SCI Maryland Funeral Services, Inc.
     100.00 % 

DE

   ECI Services of Maine, Inc.    SCI Funeral Services, LLC      100.00 % 

DE

   ECI Services of New Hampshire, Inc.    SCI Funeral Services, LLC      100.00
% 

PA

   Ed Melenyzer Co.    SCI Pennsylvania Funeral Services, Inc.      100.00 % 

IL

   Elmwood Acquisition Corporation    Osiris Holding Corporation      100.00 % 

TX

   Emerald Hills Funeral Corporation    S.E. Funeral Homes of Texas, Inc.     
100.00 % 

PR

   Empresas Stewart-Cementerios    Stewart Cementerios Puerto Rico Holding II,
LLC      99.77 %        Stewart Cementerios Puerto Rico Holding I, LLC      0.23
% 

PR

   Empresas Stewart-Funerarias    Stewart Funerarias Puerto Rico Holding II, LLC
     99.42 %        Stewart Funerarias Puerto Rico Holding I, LLC      0.58 % 

LA

   Empresas Stewart-Funerarias, Inc.    Ballyhoo Innovations, Inc.      100.00
% 

LA

   Enduring Memories, Inc.    Ballyhoo Innovations, Inc.      100.00 % 

PA

   Ensure Agency of Pennsylvania, Inc.    Memorial Guardian Plans, Inc. (DE)   
  100.00 % 

TX

   Eubank Funeral Home, Inc.    SCI Texas Funeral Services, Inc.      100.00 % 

UT

   Evans & Early Mortuary, LLC    SCI Utah Funeral Services, Inc.      100.00 % 

WA

   Evergreen Funeral Home and Cemetery, Inc.    Alderwoods Group, LLC     
100.00 % 

VA

   Everly PFP, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

TX

   FHC Realty, Inc.    SCI Texas Funeral Services, Inc.      100.00 % 

DE

   FMSD, LLC    SCI Capital Corporation      100.00 % 

FL

   Florida Marker, LLC    SCI Funeral Services of Florida, LLC      100.00 % 

AR

   Forest Hills Cemetery, LLC    Griffin-Leggett, LLC      100.00 % 

MD

   Fort Lincoln Cemetery, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   Fort Lincoln Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

PA

   Francis F. Seidel, Inc.    Theo. C. Auman, Inc.      100.00 % 

MO

   Funeral Security Plans, Inc.    DWN Properties, Inc.      100.00 % 

TX

   Funeral Service, Inc.    Alderwoods (Texas), Inc.      100.00 % 



--------------------------------------------------------------------------------

PA

   Funeral Service Pennsylvania, LLC    SCI Pennsylvania Funeral Services, Inc.
     100.00 % 

NJ

   Garden State Crematory, Inc.    SCI New Jersey Funeral Services, LLC     
100.00 % 

NC

   Garrett-Hillcrest, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   Gary L. Kaufman Funeral Home at Meadowridge Memorial Park, Inc.    SCI
Maryland Funeral Services, Inc.      100.00 % 

MD

   Gary L. Kaufman Funeral Home Southwest, Inc.    SCI Maryland Funeral
Services, Inc.      100.00 % 

LA

   George Washington Cemetery Company, LLC    SCI Maryland Funeral Services,
Inc.      100.00 % 

PA

   George Washington Memorial Park, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

AZ

   Gila Mountain Development Co., Inc.    Keystone America, Inc.      100.00 % 

SC

   Graceland Cemetery Development Co.    Alderwoods (Georgia), Inc.      100.00
% 

DE

   Gracelawn Memorial Park, inc.    SCI Funeral Services, LLC      100.00 % 

WA

   Green Service Corporation    Alderwoods Group, LLC      100.00 % 

AR

   Griffin-Leggett Insurance Agency, LLC    Griffin-Leggett, LLC      100.00 % 

AR

   Griffin-Leggett, LLC    Stewart Enterprises, Inc.      100.00 % 

TX

   Guardian Cremation Society, Inc.    S.E. Funeral Homes of Texas, Inc.     
100.00 % 

PA

   H. Samson, Inc.    Alderwoods Group, LLC      100.00 % 

GA

   Haisten Funeral Home of Henry County, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

PA

   Harold B. Mulligan Co., Inc.    SCI Pennsylvania Funeral Services, Inc.     
100.00 % 

HI

   Hawaiian Memorial Life Plan, Ltd.    SCI Funeral Services, LLC      100.00 % 

DE

   Healy-Hahn Funeral Properties, inc.    Keystone America, Inc.      100.00 % 

MD

   Hillcrest Memorial Cemetery, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   Hines-Rinaldi Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

GA

   Holly Hill Memorial Park, Inc.    Stewart Enterprises, Inc.      100.00 % 

DE

   H. P. Brandt Funeral Home, Inc.    Alderwoods Group, LLC      100.00 % 

NY

   I.J. Morris, LLC    SCI Funeral Services of New York, Inc.      100.00 % 

MD

   John M. Taylor Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

DC

   Joseph Gawler’s Sons, LLC    SCI Funeral Services, LLC      99.00 % 

OR

   J.P. Finley and Son Mortuary, Inc.    S.E. Acquisition of Oregon, Inc.     
100.00 % 

WV

   Kanawha Plaza Partnership    S.E. Mid-Atlantic, LLC      60.00 %        S.E.
Cemeteries of Virginia, LLC      30.00 %        S.E. Cemeteries of West
Virginia, Inc.      10.00 % 



--------------------------------------------------------------------------------

VT

   Ker-Westerlund Funeral Home, Inc.    Keystone America, Inc.      100.00 % 

DE

   Keystone Advance Planning, Inc.    SCI Cerberus, Inc.      100.00 % 

DE

   Keystone America, Inc.    SCI International, LLC      100.00 % 

DE

   Keystone Indiana, Inc.    Keystone America, Inc.      100.00 % 

DE

   Keystone Kentucky, Inc.    Keystone America, Inc.      99.00 % 

DE

   Keystone Michigan, Inc.    Keystone America, Inc.      100.00 % 

WV

   Klingel-Carpenter Mortuary, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

NV

   Knauss Enterprises Limited Liability Company    Alderwoods (Nevada), Inc.   
  100.00 % 

PA

   Knee Funeral Home of Wilkinsburg, Inc.    Alderwoods Group, LLC      100.00
% 

LA

   Lake Lawn Metairie Funeral Home    Stewart Enterprises, Inc.      51.00 %    
   S.E. Funeral Homes of Louisiana, LLC      49.00 % 

LA

   Lake Lawn Park, LLC    Stewart Enterprises, Inc.      98.40 % 

IL

   Lake View Memorial Gardens, Inc.    SCI Illinois Services, Inc.      100.00
% 

MS

   Lakewood Memorial Park, Inc.    Stewart Enterprises, Inc.      100.00 % 

PA

   Laughlin Funeral Home, Ltd.    Funeral Service Pennsylvania, LLC      100.00
% 

MD

   Lemmon Funeral Home of Dulaney Valley, Inc.    SCI Maryland Funeral Services,
Inc.      100.00 % 

DE

   LHT Consulting Group, LLC    SCI Funeral Services, LLC      100.00 % 

NC

   Lineberry Group, Inc.    Alderwoods Group, LLC      100.00 % 

WV

   LOI Charleston, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   Loring Byers Funeral Directors, Inc.    SCI Maryland Funeral Services, Inc.
     100.00 % 

DE

   Maine Cremation Care, LLC    SCI Funeral Services, LLC      100.00 % 

DE

   Making Everlasting Memories, L.L.C.    SCI Financial Services, Inc.     
100.00 % 

DE

   MCH Wilson, Inc.    SCI Funeral Services, LLC      100.00 % 

NH

   McHugh Funeral Home, Inc.    Alderwoods Group, LLC      100.00 % 

NC

   McLaurin’s Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

DE

   Memorial Guardian Plans, Inc.    SCI Funeral Services, LLC      100.00 % 

MO

   Memorial Guardian Plans, Inc.    SCI Missouri Funeral Services, Inc.     
100.00 % 

NC

   MFH, L.L.C.    Carothers Holding Company, Inc.      100.00 % 

MD

   Miller-Dippel Funeral Home, Inc.    SCI Maryland Funeral Services, Inc.     
100.00 % 

TN

   Monte Vista Burial Park, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

NC

   Montlawn Memorial Park, Inc.    Stewart Enterprises, Inc.      100.00 % 



--------------------------------------------------------------------------------

IL

   Mount Auburn Memorial Park, Inc.    Alderwoods (Illinois), Inc.      100.00
% 

CA

   Mount Vernon Memorial Park    SCI California Funeral Services, Inc.     
100.00 % 

MD

   Nailknot, LLC    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   National Cremation Service, Inc.    SCI Maryland Funeral Services, Inc.     
100.00 % 

WV

   National Exchange Trust, Ltd.    S.E. Mid-Atlantic, LLC      100.00 % 

WV

   National Funeral Services, Incorporated    S.E. Mid-Atlantic, LLC      100.00
% 

FL

   NCS Marketing Services, LLC    Neptune Management Corp.      100.00 % 

FL

   Neptune Insurance Agency, Inc.    SCI Direct, Inc.      100.00 % 

CA

   Neptune Management Corp.    Neptune Society of America, Inc.      100.00 % 

DE

   Neptune Management (KY), LLC    Neptune Management Corp.      99.00 % 

NJ

   Neptune Management (NJ), LLC    Neptune Management Corp.      100.00 % 

DE

   Neptune Reef Services, LLC    SCI Direct, Inc.      100.00 % 

CA

   Neptune Society of America, Inc.    SCI Direct, Inc.      100.00 % 

DE

   New England Cremation Services, LLC    SCI Funeral Services, LLC      100.00
% 

NY

   New York Funeral Chapels, LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

NY

   New York Marker, LLC    SCI Funeral Services of New York, Inc.      100.00 % 

PA

   Nineteen Thirty-Five Holdings, Inc.    Alderwoods Group, LLC      100.00 % 

WI

   Northern Land Company, Inc.    Alderwoods Group, LLC      100.00 % 

IL

   Oak Woods Cemetery Association    Osiris Holding Corporation      100.00 % 

PA

   Oak Woods Management Company    Osiris Holding Corporation      100.00 % 

FL

   Oaklawn Cemetery Association    SCI Funeral Services of Florida, LLC     
100.00 % 

DE

   OFTC, Inc.    Service Corporation International      100.00 % 

DE

   Osiris Holding Corporation    Alderwoods Group, LLC      100.00 % 

FL

   Osiris Holding of Florida, Inc.    Osiris Holding Corporation      100.00 % 

NV

   Palm Mortuary, Inc.    Alderwoods (Nevada), Inc.      100.00 % 

MD

   Parklawn, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

TX

   Pasadena Funeral Home, Inc.    S.E. South-Central, LLC      100.00 % 

IL

   Pineview Memorial Park, Inc.    Alderwoods Group, LLC      100.00 % 

TX

   Pioneer Funeral Plans, Inc.    SCI Texas Funeral Services, Inc.      100.00
% 

DE

   PSI Funding, Inc.    SCI Texas Funeral Services, Inc.      100.00 % 

NC

   Reeves, Inc.    Alderwoods (Georgia), Inc.      100.00 % 



--------------------------------------------------------------------------------

DE

   Remembrance Memorial Traditions, LLC    SCI Special, LLC      100.00 % 

AR

   Rest Hills Memorial Park, Inc.    Griffin-Leggett, LLC      99.50 % 

DE

   RH Cemetery Corp.    Rose Hills Company      100.00 % 

CA

   RH Mortuary Corporation    Rose Hills Company      100.00 % 

IL

   Ridgewood Cemetery Company, Inc.    Alderwoods Group, LLC      100.00 % 

NH

   Robert Douglas Goundrey Funeral Home, Inc.    Alderwoods Group, LLC     
100.00 % 

PA

   Robert L. Hendricks Funeral Home, Inc.    Funeral Service Pennsylvania, LLC
     100.00 % 

PA

   Rohland Funeral Home    Funeral Service Pennsylvania, LLC      100.00 % 

GA

   Rose Haven Funeral Home & Cemetery, Inc.    S.E. South-Central, LLC     
100.00 % 

DE

   Rose Hills Company    Rose Hills Holdings Corp.      100.00 % 

DE

   Rose Hills Holdings Corp.    Alderwoods Group, LLC      100.00 % 

WV

   Rosedale Cemetery Company    SCI West Virginia Funeral Services, Inc.     
100.00 % 

WV

   Rosedale Funeral Chapel, Inc.    SCI West Virginia Funeral Services, Inc.   
  100.00 % 

IL

   Ruzich Funeral Home, Inc.    Alderwoods Group, LLC      100.00 % 

WA

   S & H Properties and Enterprises, Inc.    Alderwoods Group, LLC      100.00
% 

DE

   Salvatore Air Transportation Corp.    Service Corporation International     
100.00 % 

DE

   Saul-Gabauer Funeral Home, Inc.    SCI Pennsylvania Funeral Services, Inc.   
  100.00 % 

MD

   Schimunek Funeral Home, Inc.    Keystone America, Inc.      100.00 % 

DE

   SCI Administrative Services, LLC    SCI Special, LLC      100.00 % 

AL

   SCI Alabama Funeral Services, LLC    SCI Funeral Services, LLC      100.00 % 

AK

   SCI Alaska Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

AZ

   SCI Arizona Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

AR

   SCI Arkansas Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

CA

   SCI California Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI Capital Corporation    SCI Special, LLC      100.00 % 

DE

   SCI Capital Holdings, Inc.    SCI Capital Corporation      100.00 % 

CO

   SCI Colorado Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

CT

   SCI Connecticut Funeral Services, LLC    SCI Funeral Services, LLC     
100.00 % 

FL

   SCI Direct, Inc.    SCI Capital Holdings, Inc.      100.00 % 

TX

   SCI Eastern Market Support Center, L.P.    SCI Management L.P.     
Limited Partner          SCI Western Market Support Center, L.P.      General
Partner   



--------------------------------------------------------------------------------

DE

   SCI Financial Services, Inc.    Service Corporation International      100.00
% 

IA

   SCI Funeral Services, LLC    Service Corporation International      100.00 % 

FL

   SCI Funeral Services of Florida, LLC    SCI Funeral Services, LLC      99.00
%        Alderwoods (Minnesota), LLC      1.00 % 

NY

   SCI Funeral Services of New York, Inc.    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI Georgia Funeral Services, LLC    SCI Funeral Services, LLC      100.00 % 

TX

   SCI Houston Market Support Center, L.P.    SCI Management L.P.      Limited
Partner          SCI Western Market Support Center, L.P.      General Partner   

IL

   SCI Illinois Services, Inc.    SCI Funeral Services, LLC      100.00 % 

DE

   SCI Indiana Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

DE

   SCI Investment Services, Inc.    SCI Financial Services, Inc.      100.00 % 

DE

   SCI Iowa Finance Company    SCI Iowa Funeral Services, Inc.      100.00 % 

IA

   SCI Iowa Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

KS

   SCI Kansas Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

KY

   SCI Kentucky Funeral Services, Inc.    SCI Funeral Services, LLC      99.00
% 

DE

   SCI Loan Services, LLC    SCI Virginia Funeral Services, Inc.      100.00 % 

LA

   SCI Louisiana Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

DE

   SCI Management, LP    SCI Administrative Services, LLC      General Partner
         Remembrance Memorial Traditions, LLC      Limited Partner   

MD

   SCI Maryland Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

MI

   SCI Michigan Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

MN

   SCI Minnesota Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

MS

   SCI Mississippi Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

MO

   SCI Missouri Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

NE

   SCI Nebraska Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

NJ

   SCI New Jersey Funeral Services, LLC    SCI Funeral Services, LLC      100.00
% 

NM

   SCI New Mexico Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

NC

   SCI North Carolina Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

OH

   SCI Ohio Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

OK

   SCI Oklahoma Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

DE

   SCI Operation Resources, LLC    Service Corporation International      100.00
% 



--------------------------------------------------------------------------------

OR

   SCI Oregon Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

PA

   SCI Pennsylvania Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

RI

   SCI Rhode Island Funeral Services, LLC    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI Services (Alabama), LLC    SCI Georgia Funeral Services, LLC      100.00
% 

DE

   SCI Shared Resources, Inc.    Service Corporation International      100.00
% 

DE

   SCI Shared Services, Inc.    Service Corporation International      100.00 % 

SC

   SCI South Carolina Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

DE

   SCI Special, LLC    Service Corporation International      100.00 % 

TN

   SCI Tennessee Funeral Services, LLC    SCI Funeral Services, LLC      100.00
% 

DE

   SCI Texas Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

UT

   SCI Utah Funeral Services, Inc.    SCI Funeral Services, LLC      100.00 % 

VA

   SCI Virginia Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

WA

   SCI Washington Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

WV

   SCI West Virginia Funeral Services, Inc.    SCI Funeral Services, LLC     
100.00 % 

CA

   SCI Western Market Support Center, LLC    SCI Management L.P.      100.00 % 

WI

   SCI Wisconsin Funeral Services, Inc.    SCI Funeral Services, LLC      100.00
% 

CA

   S.E. Acquisition of California, Inc.    Stewart Enterprises, Inc.      100.00
% 

WV

   S.E. Acquisition of Malden, West Virginia, Inc.    S.E. Mid-Atlantic, LLC   
  100.00 % 

OR

   S.E. Acquisition of Oregon, Inc.    Stewart Enterprises, Inc.      100.00 % 

PA

   S.E. Acquisition of Pennsylvania, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

AL

   S.E. Cemeteries of Alabama, LLC    S.E. South-Central, LLC      100.00 % 

FL

   S.E. Cemeteries of Florida, LLC    Cemetery Management, Inc.      100.00 % 

LA

   S.E. Cemeteries of Louisiana, LLC    Stewart Resource Center, LLC      100.00
% 

MD

   S.E. Cemeteries of Maryland, Inc.    Parklawn, Inc.      100.00 % 

NC

   S.E. Cemeteries of North Carolina, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

SC

   S.E. Cemeteries of South Carolina, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

TX

   S.E. Cemeteries of Texas, Inc.    S.E. South-Central, LLC      100.00 % 

VA

   S.E. Cemeteries of Virginia, LLC    S.E. Mid-Atlantic, LLC      100.00 % 

WV

   S.E. Cemeteries of West Virginia, Inc.    S.E. Mid-Atlantic, LLC      100.00
% 

WI

   S.E. Cemeteries of Wisconsin, Inc.    S.E. South-Central, LLC      100.00 % 

AL

   S.E. Combined Services of Alabama, LLC    S.E. South-Central, LLC      100.00
% 



--------------------------------------------------------------------------------

CA

   S.E. Combined Services of California, Inc.    S.E. Acquisition of California,
Inc.      100.00 % 

FL

   S.E. Combined Services of Florida, LLC    Cemetery Management, Inc.     
100.00 % 

SC

   S.E. Combined Services of South Carolina, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

TN

   S.E. Combined Services of Tennessee, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

TX

   S.E. Combined Services of Texas, Inc.    S.E. Funeral Homes of Texas, Inc.   
  100.00 % 

TX

   S.E. Funeral Home of Coppell, Texas, Inc.    S.E. Funeral Homes of Texas,
Inc.      100.00 % 

AL

   S.E. Funeral Homes of Alabama, LLC    S.E. South-Central, LLC      100.00 % 

AR

   S.E. Funeral Homes of Arkansas, LLC    Griffin-Leggett, LLC      100.00 % 

CA

   S.E. Funeral Homes of California, Inc.    S.E. Acquisition of California,
Inc.      100.00 % 

FL

   S.E. Funeral Homes of Florida, LLC    Cemetery Management, Inc.      100.00
% 

IL

   S.E. Funeral Homes of Illinois, Inc.    S.E. South-Central, LLC      100.00
% 

LA

   S.E. Funeral Homes of Louisiana, LLC    Stewart Resource Center, LLC     
100.00 % 

NC

   S.E. Funeral Homes of North Carolina, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

SC

   S.E. Funeral Homes of South Carolina, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

TN

   S.E. Funeral Homes of Tennessee, Inc.    S.E. South-Central, LLC      100.00
% 

TX

   S.E. Funeral Homes of Texas, Inc.    S.E. South-Central, LLC      100.00 % 

VA

   S.E. Funeral Homes of Virginia, LLC    S.E. Mid-Atlantic, LLC      100.00 % 

WV

   S.E. Funeral Homes of West Virginia, Inc.    S.E. Mid-Atlantic, LLC     
100.00 % 

MD

   S.E. Mid-Atlantic, LLC    Stewart Enterprises, Inc.      100.00 % 

LA

   S.E. South-Central, LLC    Stewart Enterprises, Inc.      100.00 % 

VA

   Sentinel Security Plans, Inc.    Memorial Guardian Plans, Inc. (DE)     
100.00 % 

MD

   Simple Tribute of Maryland, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

CA

   Simplicity Plan of California, Inc.    S.E. Acquisition of California, Inc.
     100.00 % 

TX

   Simplicity Plan of Texas, Inc.    S.E. Funeral Homes of Texas, Inc.     
100.00 % 

NH

   St. Laurent Funeral Home, Inc.    Alderwoods Group, LLC      100.00 % 

MS

   Stephens Burial Association, Inc.    Alderwoods (Mississippi), Inc.     
100.00 % 

MS

   Stephens Funeral Benefit Association, Inc.    Alderwoods (Mississippi), Inc.
     100.00 % 

MS

   Stephens Funeral Fund, Inc.    Alderwoods (Mississippi), Inc.      100.00 % 

MD

   Sterling-Ashton-Schwab Funeral Home, Inc.    SCI Maryland Funeral Services,
Inc.      100.00 % 

MD

   Sterling-Ashton-Schwab-Witzke Funeral Home of Catonsville, Inc.    SCI
Maryland Funeral Services, Inc.      100.00 % 



--------------------------------------------------------------------------------

DE

   Stewart Cementerios Puerto Rico Holding I, LLC    Stewart Cementerios Puerto
Rico Holding II, LLC      100.00 % 

DE

   Stewart Cementerios Puerto Rico Holding II, LLC    Stewart International
(Netherlands), LLC      100.00 % 

LA

   Stewart Enterprises, Inc.    Service Corporation International      100.00 % 

DE

   Stewart Funerarias Puerto Rico Holding I, LLC    Stewart Funerarias Puerto
Rico Holding II, LLC      100.00 % 

DE

   Stewart Funerarias Puerto Rico Holding II, LLC    Stewart International
(Netherlands), LLC      100.00 % 

DE

   Stewart International (Netherlands) LLC    Stewart Enterprises, Inc.     
100.00 % 

CA

   Stewart Pre-Need Services, Inc.    S.E. Acquisition of California, Inc.     
100.00 % 

LA

   Stewart Resource Center, LLC    S.E. South-Central, LLC      100.00 % 

LA

   Stewart Services, LLC    Stewart Resource Center, LLC      100.00 % 

DE

   Stewart Simplicity Plan of Puerto Rico Holding I, LLC    Stewart Simplicity
Plan of Puerto Rico Holding II LLC      100.00 % 

DE

   Stewart Simplicity Plan of Puerto Rico Holding II, LLC    Stewart
International (Netherlands), LLC      100.00 % 

OR

   Sunset Hills Memorial Park    J.P. Finley and Son Mortuary, Inc.      100.00
% 

PA

   Sunset Memorial Park Company    S.E. Mid-Atlantic, LLC      100.00 % 

LA

   Sympathyshop.com, L.L.C.    Stewart Services, LLC      100.00 % 

OH

   The Knollwood Cemetery Company    SCI Ohio Funeral Services, Inc.      100.00
% 

NE

   The Lincoln Memorial Park Cemetery Association    S.E. South-Central, LLC   
  100.00 % 

TN

   The Nashville Historic Cemetery Association, Inc.    Stewart Enterprises,
Inc.      100.00 % 

MD

   The Parkwood Cemetery Company    S.E. Mid-Atlantic, LLC      100.00 % 

MD

   The Parkwood Management Company    The Parkwood Cemetery Company      100.00
% 

MD

   The Schimunek Funeral Home of Bel Air, Inc.    Schimunek Funeral Home, Inc.
     100.00 % 

FL

   The Simplicity Plan, Inc.    S.E. Funeral Homes of Florida, LLC      100.00
% 

PR

   The Simplicity Plan of Puerto Rico    Stewart Simplicity Plan of Puerto Rico
Holding II LLC      99.64 %        Stewart Simplicity Plan of Puerto Rico
Holding I LLC      0.36 % 

PA

   Theo C. Auman, Inc.    SCI Pennsylvania Funeral Services, Inc.      100.00 % 

NY

   Thomas M. Quinn & Sons, LLC    SCI Funeral Services of New York, Inc.     
100.00 % 

TX

   TMJ Land, Inc.    SCI Funeral Services, LLC      100.00 % 

CA

   Trident Society, Inc.    SCI Direct, Inc.      100.00 % 

DE

   Trust Advisors, Inc.    SCI Funeral Services, LLC      100.00 % 

OR

   Uniservice Corporation    SCI Oregon Funeral Services, Inc.      100.00 % 

CA

   Universal Memorial Centers V, Inc.    S & H Properties and Enterprises, Inc.
     100.00 % 

TX

   Van Zandt County Haven of Memories, Inc.    SCI Texas Funeral Services, Inc.
     100.00 % 



--------------------------------------------------------------------------------

WA

   Vancouver Funeral Chapel, Inc.    S & H Properties and Enterprises, Inc.     
100.00 % 

TX

   Waco Memorial Park, Inc.    Alderwoods (Georgia), Inc.      100.00 % 

UT

   Wasatch Land and Improvement Company    SCI Utah Funeral Services, Inc.     
100.00 % 

NC

   Westminster Gardens, Inc.    Alderwoods (North Carolina), Inc.      100.00 % 

TX

   WFG Liquidation Corporation    SCI Texas Funeral Services, Inc.      100.00
% 

NJ

   Wien & Wien, Inc.    SCI New Jersey Funeral Services, LLC      100.00 % 

OR

   Wilhelm Mortuary, Inc.    Neptune Management Corp.      100.00 % 

MD

   William W. Chambers, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

WV

   Wilson Funeral Home, Inc.    S.E. Mid-Atlantic, LLC      100.00 % 

DC

   Witzke Funeral Homes, Inc.    SCI Funeral Services, LLC      100.00 % 

MI

   WMP, Inc.    SCI Virginia Funeral Services, Inc.      100.00 % 

IL

   Woodlawn Cemetery of Chicago, Inc.    Alderwoods Group, LLC      100.00 % 

IL

   Woodlawn Memorial Park, Inc.    Alderwoods (Chicago Central), Inc.     
100.00 % 

CA

   Workman Mill Investment Company    RH Cemetery Corp.      100.00 % 

FL

   WPALM, Inc.    SCI Funeral Services of Florida, LLC      100.00 % 

NJ

   Zarro Funeral Home    Keystone America, Inc.      100.00 % 

NH

   ZS Acquisition, Inc.    Alderwoods (Massachusetts), Inc.      100.00 % 

EXCLUDED:

        

TX

   Big Bend Insurance Company, Inc.    Service Corporation International     
100.00 % 

TX

   Dunwood Cemetery Service Company    Alderwoods Group, LLC      80.00 % 

TX

   Investor’s Trust, Inc.    Stewart Enterprises, Inc.      100.00 % 

LA

   Heaven’s Pets at Lakelawn Metairie, LLC    S.E. Cemeteries of Louisiana, LLC
     60.00 % 

DE

   SCI Cerberus, Inc.    SCI International, LLC      99.30 %        Keystone
America, Inc.      0.70 % 

DE

   SCI International, LLC    Service Corporation International      100.00 % 

DE

   SCI Parkway, LLC    SCI Cerberus, Inc.      100.00 % 

LA

   Stewart Enterprises (Europe), Inc.    Stewart Enterprises, Inc.      100.00
% 

NE

   West Lawn Cemetery    S.E. South-Central, LLC      100.00 % 



--------------------------------------------------------------------------------

DE

   Amistad Corporation    Wilson Financial Group, Inc.      100.00 % 

CA

   Camellia Memorial Lawn, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Carl Barnes Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Carver Memorial Park, Inc.    Wilson-Lincoln Cemetery, Inc.      100.00 % 

TX

   Cedar Crest Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

CA

   Cooley & Riolo Mortuary, Inc.    Wilson Holdings, Inc.      100.00 % 

OH

   Dale Funeral Home, Inc.    Wilson Holdings, Inc.      90.00 % 

TN

   Franklin-Strickland Funeral Home, Inc.    Amistad Corporation      100.00 % 

TX

   Fuller-Sheffield Funeral Services, Inc.    Wilson Holdings, Inc.      100.00
% 

NC

   Hamilton Funeral Chapel, Inc.    Wilson Holdings, Inc.      100.00 % 

FL

   Holmes Funeral Directors, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Lincoln Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Lincoln Memorial Park    Wilson-Lincoln Cemetery, Inc.      100.00 % 

TX

   Mainland Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

DE

   M.J. Edwards Hillside Chapel, Inc.    Wilson Holdings, Inc.      100.00 % 

TN

   M.J. Edwards & Sons Funeral Home, Inc.    Wilson Holdings, Inc.      100.00
% 

TN

   M.J. Edwards-Whitehaven Funeral Chapel, Inc.    Wilson Holdings, Inc.     
100.00 % 

TX

   Morris-Bates Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Paradise Cemetery South, Inc.    Paradise Investment Corporation      100.00
% 

TX

   Paradise Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Paradise Investment Corporation    Wilson Holdings, Inc.      100.00 % 

TN

   Southern Funeral Home, Inc.    Wilson Financial Group, Inc.      100.00 % 

CA

   Thompson Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   Warford-Walker Mortuary, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-Cristo Rey Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

OH

   WFG-Cummings and Davis, Inc.    Wilson Holdings, Inc.      100.00 % 

CA

   WFG-Fuller Funerals, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-Gregory Spencer Funeral Home, Inc.    Wilson Holdings, Inc.      100.00
% 

TX

   WFG-Lockwood Funeral Home, Inc.    Wilson Holdings, Inc.      100.00 % 

TX

   WFG-Nat Clark, Inc.    Wilson Holdings, Inc.      100.00 % 

IN

   WFG-Williams & Bluitt Funeral Home, Inc.    Wilson Holdings, Inc.      100.00
% 



--------------------------------------------------------------------------------

CA

   Wilson-Bannon Mortuary, Inc.    Wilson Holdings, Inc.      100.00 % 

DE

   Wilson Financial Group, Inc.    SCI Capital Holdings, Inc.      78.00 % 

TX

   Wilson Holdings, Inc.    Wilson Financial Group, Inc.      100.00 % 

TX

   Wilson-Lincoln Cemetery, Inc.    Wilson Holdings, Inc.      100.00 % 

MA

   AFFS Boston, Inc.    Affiliated Family Funeral Service, Inc.      0.06 % 

MA

   AFFS Brookline, Inc.    Affiliated Family Funeral Service, Inc.      2.50 % 

MA

   AFFS North, Inc.    Affiliated Family Funeral Service, Inc.      10.00 % 

MA

   AFFS Norwood, Inc.    Affiliated Family Funeral Service, Inc.      6.68 % 

MA

   AFFS Quincy, Inc.    Affiliated Family Funeral Service, Inc.      5.00 % 

MA

   AFFS Salem, Inc.    Affiliated Family Funeral Service, Inc.      10.00 % 

MA

   AFFS Southcoast East, Inc.    Affiliated Family Funeral Service, Inc.     
0.06 % 

MA

   AFFS Southcoast West, Inc.    Affiliated Family Funeral Service, Inc.     
0.06 % 

MA

   AFFS West, Inc.    Affiliated Family Funeral Service, Inc.      10.00 % 

MA

   Cuffe-McGinn Funeral Home, Inc.    Alderwoods Group, LLC      10.00 % 

MA

   Doane Beal & Ames, Inc.    Alderwoods Group, LLC      10.00 % 

MA

   Ernest A. Richardson Funeral Home, Inc.    Alderwoods Group, LLC      10.00
% 

MA

   Nickerson-Bourne Funeral Homes, Inc.    Keystone America, Inc.      10.00 % 

MA

   Stanetsky Memorial Chapels, Inc.    Affiliated Family Funeral Service, Inc.
     10.00 % 

MA

   Sullivan Funeral Homes, Inc.    Affiliated Family Funeral Service, Inc.     
10.00 % 

CA

   Memorial Chapel    N/A      N/A   

IN

   The Lindenwood Cemetery, Incorporated    N/A      N/A   

IN

   Sunset Memory Garden Cemetery, Inc.    N/A      N/A   

KY

   Resthaven Memorial Park & Cemetery Association    N/A      N/A   

MI

   Hillcrest Memorial Company    N/A      N/A   

OH

   Forest Lawn Memorial Park    N/A      N/A   

OH

   Forest Hill Cemetery Association, Inc.    N/A      N/A   

OH

   Glen Haven Memorial Park Association    N/A      N/A   

OH

   Holly Memorial Gardens, Inc.    N/A      N/A   

OH

   Miami Valley Memory Gardens Association    N/A      N/A   



--------------------------------------------------------------------------------

OH

   Newark Memorial Gardens, Inc.    N/A      N/A   

OH

   Rose Hill Burial Park Association    N/A      N/A   

OH

   Rose Hill Burial Park Assocation, Inc.    N/A      N/A   

OH

   Sunset Hills Burial Park Association    N/A      N/A   

OH

   The Ottawa Hills Memorial Park Assocation    N/A      N/A   

OH

   Whitehaven Park Association    N/A      N/A   

OK

   Memorial Gardens Association    N/A      N/A   

OK

   Rose Hill Burial Park, a Trust    N/A      N/A   

OK

   Sunset Memorial Park Cemetery Trust    N/A      N/A   

OK

   Memorial Park Associateion, a Trust Estate    N/A      N/A   

OK

   Sunny Lane Cemetery, a Property Trust    N/A      N/A   

OR

   Belcrest Memorial Association    N/A      N/A   

PA

   Alleva Funeral Home, Inc.    N/A      N/A   

PA

   Behm Funeral Home, Inc.    N/A      N/A   

PA

   Burton L. Hirsch Funeral Home, Inc.    N/A      N/A   

PA

   Clauser Funeral Home, Inc.    N/A      N/A   

PA

   Griffith Mortuary, Inc.    N/A      N/A   

PA

   Healy-Hahn Funeral Home, Inc.    N/A      N/A   

PA

   Heard Funeral Home, Inc.    N/A      N/A   

PA

   Lamb Funeral Home, Inc.    N/A      N/A   

PA

   Lanterman & Allen Funeral Home, Inc.    N/A      N/A   

PA

   Linwood W. Ott Funeral Home, Inc.    N/A      N/A   

PA

   Mohney-Yargar Funeral Chapel, Inc.    N/A      N/A   

PA

   Neill Funeral Home, Inc.    N/A      N/A   

PA

   Norcross-Weber Funeral Home, Inc.    N/A      N/A   

PA

   Ogrodnik-Hahn Funeral Home, Inc.    N/A      N/A   

PA

   Orion C. Pinkerton Funeral Home, Inc.    N/A      N/A   

PA

   Reese Funeral Home, Inc.    N/A      N/A   



--------------------------------------------------------------------------------

PA

   The Bennett & Houser Funeral Home, Inc.    N/A      N/A   

PA

   Weber Funeral Homes, Inc.    N/A      N/A   

PA

   Wm. Rowan Grant Funeral Home, Inc.    N/A      N/A   

UT

   Wasatch Lawn Cemetery Association    N/A      N/A   

WI

   Appleton Highland Memorial Park, Inc.    N/A      N/A   

WI

   Nicolet Memorial Gardens Association    N/A      N/A   

FOREIGN:

     

Barbados

   Loewen Financial Corporation    Service Corporation International (Canada)
ULC      100.00 % 

Belgium

   Diana Belgium N.V.    SCI International, LLC      100.00 % 

Brazil

   Service Corporation International Brazil Limitada    SCI Latin America Ltd.
     100.00 % 

British Columbia

   Service Corporation International (Canada) ULC    SCI NS71 Company     
100.00 % 

Ontario

   SCI Alliance Acquisition Corporation    Service Corporation International   
  100.00 % 

Ontario

   SCI Parkway Limited Partnership    SCI Cerberus, Inc.      Limited Partner   
      SCI Parkway, LLC      General Partner   

Nova Scotia

   SCI NS71 Company    Roverber Holding & Finance BV      100.00 % 

Saskatchewan

   Advance Funeral Planning Ltd.    Service Corporation International (Canada)
ULC      100.00 % 

Saskatchewan

   Community Crematorium Services Limited    Service Corporation International
(Canada) ULC      50.00 % 

Quebec

   Salons Funeraires T. Sansregret, LTEE    Service Corporation International
(Canada) ULC      100.00 % 

Canada Federal

   SSPI (Canada), Inc.    Service Corporation International (Canada) ULC     
100.00 % 

Cayman Islands

   SCI Latin America Ltd.    SCI International, LLC      100.00 % 

Cayman Islands

   SCI Cayman II Ltd.    SCI Latin America Ltd.      100.00 % 

Luxembourg

   SCI Luxembourg SARL    SCI International, LLC      100.00 % 

Malaysia

   Enlightened Transition Sdn Bhd    SCI International, LLC      100.00 % 

Netherlands

   Service Corporation International Netherlands Cooperatief U.A.    Service
Corporation International (BVI) Ltd.      0.01 %        SCI Parkway Limited
Partnership      99.99 % 

Netherlands

   Roverber Holding & Finance BV    Service Corporation International
Netherlands Cooperatief U.A.      100.00 % 

Virgin Islands

   Service Corporation International (BVI) Ltd.    SCI International, LLC     
100.00 % 



--------------------------------------------------------------------------------

Schedule 6.01(b)

Existing Indebtedness

 

Debtor

  

Debt Description

   Balance ($USD)      Publicly Traded Notes   

SCI

   7.000% senior notes (June 2017)      (295,000,000 ) 

SCI

   7.625% senior notes (October 2018)      (250,000,000 ) 

SCI

   4.500% senior notes (November 2020)      (200,000,000 ) 

SCI

   8.000% senior notes (November 2021)      (150,000,000 ) 

SCI

   5.375% senior notes (January 2022)      (425,000,000 ) 

SCI

   5.375% senior notes (May 2024)      (850,000,000 ) 

SCI

   7.500% senior notes (April 2027)      (200,000,000 ) 

SCI

   3.375% Senior Convertible senior notes due 2016      (134,000 )       

 

 

     Total Publicly Traded Notes      (2,370,134,000 )       

 

 

     Debentures   

SCI

   Acquisition Debentures      (1,575,000 ) 

SCI

   Other Debentures      (570,787 )       

 

 

     Total Debentures      (2,145,787 )       

 

 

     Other Debt   

SCI

   Notes Payable      11   



--------------------------------------------------------------------------------

SCI

   Unsecured      (266,777 ) 

SCI

   Aircraft Liability: G-450 # 1 (JPMorgan Chase)      340   

SCI

   Secured      (910,289 ) 

SCI

   Secured Debt—G-500 Aircraft Liability (loc 2093)      (6,000,000 ) 

SCI

   Capital Leases      (187,980,536 )       

 

 

 

SCI

   Subtotal      (195,157,251 )       

 

 

 

SCI Canada

   Capital Leases      (6,604,735 )       

 

 

 

SCI Canada

   Subtotal      (6,604,735 )       

 

 

 

SCI Direct

   Secured      (424,185 ) 

SCI Direct

   Capital Leases      (316,758 )       

 

 

 

SCI Direct

   Subtotal      (740,944 )       

 

 

 

Wilson Financial Group

   Capital Leases      (2,636,205 ) 

Wilson Financial Group

   Secured      (139,211 )       

 

 

 

Wilson Financial Group

   Subtotal      (2,775,416 )       

 

 

 

SCI Puerto Rico

   Capital Leases      (390,401 )       

 

 

 

SCI Puerto Rico

   Subtotal      (390,401 )       

 

 

     Total Other Debt      (205,668,747 )       

 

 

 



--------------------------------------------------------------------------------

   Total Unamortized Premium/Discounts & Hedge Costs      (8,594,556 )       

 

 

     Total Unamortized Deferred Loan Costs      44,620,378         

 

 

     Total Net Debt, as defined by GAAP    $ (2,541,922,712 )       

 

 

    

Big Bend Insurance Company, Inc.

(intercompany loan—maturity date of December 1, 2020)

   $ (7,665,000 )    

Covenants Not to Compete

   $ (26,254,639 ) 



--------------------------------------------------------------------------------

Schedule 6.03(b)

Existing Liens

 

Total Purchase Money and Acquisition Debt :

   $ 1,575,000   

Total Secured Capital Leases:

   $ 203,928,635   

Total Other Secured Notes :

   $ 1,473,686   



--------------------------------------------------------------------------------

Schedule 6.06(b)

Existing Investments

(In thousands)

 

Equity Investments

  

Boston Financial Group (SCI investment)

   $ 6,211   

Kenyon International Emergency Services (SCI investment)

   $ 264   

SCI International LLC, net of guaranteed investments

   $ 363,053   

SCI Cerberus LLC, net of guaranteed investments

   $ 253,835   

SCI Parkway LLC

   $ 24,223   

Stewart Enterprises (Europe) Inc.

   $ —     

Stewart Enterprises Inc. Rabbi Trust

   $ 11,199   

Investor’s Trust Inc.

   $ 1,136   

Big Bend Insurance Company Inc.

   $ 6,185   

West Lawn Cemetery

   $ 825   

Wilson Financial Group and subsidiaries

   $ 25,378   

Other less than wholly-owned non-guarantor entities, as a group

   $ 16,407   

Non-guarantor managed entities, as a group

   $ 9,582   

Big Bend Insurance Company Inc.’s investment in Borrower

   $ 17,884   

Notes Receivable

  

Wilson Financial Group - Revolving line of credit, maximum balance $7,500
(lender is SCI Capital Holdings, Inc.)

   $ 1,049   

Wilson Financial Group - Acquisition line of credit, maximum balance $50,000
less amounts drawn on revolving line of credit (lender is SCI Capital Holdings,
Inc.)

     —     

Other Notes Receivable

   $ 12,163      

 

 

       13,212      

 

 

 

Guarantees

  

Vantage Vaults (1)

   $ 9,892   

CNC Parent (2)

     —        

 

 

     $ 9,892      

 

 

 

Indemnity obligations of SCI International (3)

   € 370   

 

(1) The guaranty is tied to SCI’s agreement to indemnify Vantage for potential
claims that may be asserted against Vantage related to ownership of the vaults.

(2) Parent company guarantee of non-compete liabilities that are paid over time.

(3) Borrower guarantee of indemnity obligations of SCI International, LLC



--------------------------------------------------------------------------------

Schedule 6.11

Restrictive Agreements

Senior Indenture, dated as of February 1, 1993, between Service Corporation
International and The Bank of New York Mellon Trust Company, N. A., as successor
to The Bank of New York, as trustee, as amended, modified or supplemented from
time to time.

Documents and agreements pertaining to Wilson Financial Group, Inc. and its
subsidiaries.